Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 1 of 35




                   EXHIBIT A
       Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 2 of 35

                                                                                                 USOO7356482B2


(12) United States Patent                                                       (10) Patent No.:               US 7,356.482 B2
       Frankland et al.                                                         (45) Date of Patent:                       Apr. 8, 2008
(54) INTEGRATED CHANGE MANAGEMENT                                                 5,712,990 A   1/1998 Henderson ................... 705/28
     UNIT                                                                         5,726,884 A   3/1998 Sturgeon et al. ............... 705/9
                                                                                  5.960,200 A * 9/1999 Eager et al. ......      ... 717 (147
(75) Inventors: Richard Frankland, San Jose, CA                                   ES5
                                                                                   W4 -
                                                                                        A ck 1992 St.    st al - - - - -
                                                                                                   aVey et al. ......
                                                                                                                                       23:37,
                     SE   systers : Joseph
                      ranada,
                                       Mill.
                                           U.
                                              E1                                  6,067,549 A
                                                                                  6,097.995 A
                                                                                                    5/2000 Smalley et al. ............. 707/104
                                                                                                    8/2000 Tipton et al. ............... TOO.266
                     Ferguson, Santa Clara, CA (US);
                     Anthony T. Sziklai, Half Moon Bay,                                               (Continued)
                     CA (US); Ashish K. Verma, Foster
                     City, CA (US); Judith E. Popowski,                                 FOREIGN PATENT DOCUMENTS
                     Half Moon Bay, CA (US); Douglas H.                    EP                   874306 A2 * 10, 1998
                      Sturgeon, San Mateo, CA (US)
                                                                                             OTHER PUBLICATIONS
(73) Assignee: Alternative Systems, Inc., Half Moon
                     Bay, CA (US)                                          Buzzard, "dBase and SQL Mixing Metaphors'. Data Based Advisor,
                                                                           v8, né, p. 94(7), Jun. 1990, ISSN: 0740-5200.*
(*) Notice:          Subject to any disclaimer, the term of this           Primary Examiner Mary D. Cheung
                     patent is extended or adjusted under 35               (74) Attorney, Agent, or Firm—Ladas & Parry LLP
                     U.S.C. 154(b) by 1064 days.
                                                                           (57)                      ABSTRACT
(21) Appl. No.: 09/797.488
(22) Filed:          Mar. 1, 2001                                          An integrated system for managing changes in regulatory
                                                                           and non-regulatory requirements for business activities at an
(65)                Prior Publication Data                                 industrial or commercial facility. Application of this system
                                                                           to environmental, health and safety activities, and to food,
        US 2002fOO26339 A1 Feb. 28, 2002                                   drug, cosmetic, and medical treatment and device activities,
                                                                           are discussed as examples. The system: provides one or
(51) Int. Cl.                                                              more databases that contain information on operations and
        G06F 7700                 (2006.01)                                requirements concerning an activity or area of business;
(52) U.S. Cl. ........................................... 705/8: 707/102   receives information on regulatory and non-regulatory
(58) Field of Classification Search .............. 705/7 11,               changes that affect operations of the business; converts these
                 705/2829; 707/102, 200, 202-203, 205;                     changes into changes in data entry forms, data processing
        588/1, 16; 700/266; 713/151-152; 719/328-329                       and analysis procedures, and presentation (by printing, elec
     See application file for complete search history.                     tronic display and/or distribution) of data processing and
(56)               References Cited                                        analysis results to selected recipients, without requiring the
                                                                           services of one or more programmers to re-key and/or
                 U.S. PATENT DOCUMENTS                                     reformat the items affected by the change; and implements
                                                                           receipt of change information and dissemination of data
       4,803,039 A        2/1989 Impink, Jr. et al. ......... 376,216      processing and analysis results using the facilities of the
       5,185,699 A        2, 1993 Reiner et al. ............... 707 531    Internet.
       5,532,928 A   7, 1996 Stanczyk et al. .............. 705/7
       5,611,076 A * 3/1997 Durflinger et al. ..... ... TO7,102
       5,664,112 A   9/1997 Sturgeon et al. ....       ... TOS/28                         59 Claims, 13 Drawing Sheets

                                                                                                              11
                                                               Change Layer
                                    CHANGES ARE DENTIFIED ON THE INTERNE SING
                                    INTEGENTAGENTS AND PROVIDED FOR CONFIGURATION
                                  ENDUSERFUNCTIONS                            CONFIGURATION TOOS THAT
                                  ENABLED BY CONFIGURATION                    ENABLE THE ENDUSER FUNCTIONS
                                                                                                                13




                                                                                                               15

                           TABLES, WEWS, FUNCTIONS AND
                           PROCEOURES AREACCESSED BY
                           ENDUSERFUNCTIONSWIAMETADATA
                                                                                                                   17
                                                         Business Content Layer
Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 3 of 35


                                                 US 7,356.482 B2
                                                            Page 2

        U.S. PATENT DOCUMENTS                                        6,341,287 B1      1/2002 Sziklai et al. ............... 707/102
                                                                     6,377,993 B1 * 4/2002 Brandt et al. ............... 709,227
6,122,622 A    9/2000 Wiitala et al. ................ 705/28
6,163,732 A   12/2000 Petke et al. ................. TOOf 106    * cited by examiner
Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 4 of 35
 Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 5 of 35


U.S. Patent       Apr. 8, 2008       Sheet 2 of 13         US 7,356.482 B2




                   A DENTIFIES ONE OR MORE
              RELEVANT CHANGES ON A NETWORK,
                  USING PRE-DEFINED RULES                     22

                         CHANGE DATA,
              CONFIGURATION RECOMMENDATIONS
                  AND DEFAULT PARAMETERS
                  ARE REPORTED TO SYSTEM


                             DOES
                 NO        THE USER            YES
                          ACCEPT THE
                           CHANGES)


         SYSTEMMAKES
        NO CHANGECS) TO
      END USER FUNCTIONS                       DOES
                                           USER ELECT TO
                                          AUTO-CONFIGURE      YES
                                           THE CHANGECS)



           USER MANUALLY                        SYSTEM USES
             ENTERS THE                     AUTO-CONFIGURATION
           CONFIGURATION                   TO ENTER THE CHANGECS)
             CHANGECS)



                                 CONFIGURATION CHANGECS)
       FIG 2             REFLECTED IN END USER FUNCT ONCS)
 Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 6 of 35


U.S. Patent        Apr. 8, 2008    Sheet 3 of 13       US 7,356.482 B2




                          SS WORKLIST




                             has         ValidateS
                                         used as an item




              is USed by
    SS MODULE


              54

                                  FIG 3
Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 7 of 35
 Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 8 of 35


U.S. Patent       Apr. 8, 2008    Sheet S of 13        US 7,356.482 B2
 Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 9 of 35


U.S. Patent                                            US 7,356.482 B2




   SNETWI]ATDXSOIV
Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 10 of 35
 Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 11 of 35


U.S. Patent            Apr. 8, 2008       Sheet 8 of 13           US 7,356.482 B2


            Change Agent Management Unit Main Menu
      GreenSuite
   FILE LOGIC DISTRIBUTION DATA TOOLS ADMIN HELP


     BUSINESS AREA              PRODUCT STEWARDSHIP




     YOU ARE NOW CONNECTED TO PRODUCT STEWARDSHP

                                      FG. 8
   O GreenSuite
    FILE LOGIC DISTRIBUTION DATA TOOLS ADMIN HELP

        E          E             far               se D Das
        BUSINESS AREA             PRODUCT STEWARDSHIP
         Product Stewardship
            (ECO) TOX Studies          EHS Life Cycle     Product LabelinC
                                       ASSeSSments
       Allegation/inquiry Tracking MSDS Management         Setup Tables
         Chemical Shipments Matilitical TSCA Information
       Customer Usaqe Surveys PeSticide information                   Exit

                                      F.G. 9
 Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 12 of 35


U.S. Patent           Apr. 8, 2008             Sheet 9 of 13                  US 7,356.482 B2




      O Worklist
       Business Area:               Hazardo US Materials and WaStev
                  Group: Waste Management                                      v
                Search:                                                            Find
              Worklist:            Set Up Waste Stream Data                    v
       Worklist Menu
               DESCRIPTION                   MODULEYPE          MODULE NAME
           ENTER WASTE STREAM                  FORM      HAAROOUS WASTE PROFILE
         2ENTER WASTE STREAMSOURCE CODES FORM WASTE PROFILERCRASOURCECCDE
         3ENTER WASTE STREAMEPANUMBERS FORM WASTE PROFILEEPANUMBERS
         4ENTER WASTE STREAMSTATE NUMBER FORM WASTE PROFILESTATE NUMBERS

                                           FIG. O
     O Set Up Worklist
        Business Area: Hazardous Materials and Wastey
                    Group: Waste Management
        Worklist Name: Set Up Waste Stream Data
               - -           -       - - - Save Qry Execur
              SEQUENCE
                                 1 FORM      HAZARODUS WASTE PROFE
                                 2 FORM      WASTE PROFERCRASOURCE CODES
                                 3 FORM      WASTE PROFILE EPA NUMBERS
                                 4. FORM     WASTE PROFILE STATE NUMBERS


                                  PROCESS
                                  DOCUMENT
 Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 13 of 35


U.S. Patent          Apr. 8, 2008      Sheet 10 of 13           US 7,356.482 B2



   O Data Entry Form - Air Emission Amount                             -o) x)
              Monitor null                                              E.
       Material Or Chemical Volatile Organic ComDOUnds                 E:
           Estimation Basis Estimate Based On AP-42 Emission Factors
   Emission Calculation Date Select NATGAS UNCONTROLLED
                             LBSYR(5.50,112.82) rSlt from dual
         Estimation Method
               PrOCESS Rate 112.82
       Rate Unit Of Me6SUre MMCft/Wr                             E.
     (kiki ETCSE Execling Prep. View. Find (Move
   Warning Applet Window
                                    FG, 12
       Edit Form: Table Selection
       Form Name
      Table Name AIR EMISSION AMOUNT(v)                                  Find
       Available Fields                    Selected Fields
       AR PARAMETER                         D
       AR PARAMETER2                        FACILITY
       USER COL2                            SOURCE LOCATION
       USER COL3                            SOURCE CATEGORY
       USER COL4                            SOURCE PROCESS
       USER COL5                            PARAMETER
                                            SOURCE EQUPMENT UN
                                            SOURCE PERMITTED UNIT
       FORMPROPERTIES LINK TO

      Warning AOplet WindoW
 Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 14 of 35


U.S. Patent        Apr. 8, 2008         Sheet 11 of 13           US 7,356.482 B2



    O Report printing                                                 -ox
     AR EMISSION FEES                                                          A.

     RUNDATE         FEE YEARPOLLUTANT            CAS NUMBER
                         1998   FORMALDEHYDE             5OOOO        168O
                         1998   BENZENE                  71432O3210   5935
                          998   PARTICULATE MATTER-PMD   7897.79
                         1998   FORMALDEHYDE             5OOCO        1168O
                         1998   PARTICULATE MATTER-PMO   789779       7085
                         1998   VOLATLE ORGANIC COMPOU   5659789      4O16
                         1998 BENZENE                    7432O32O
                         1993 FORMALDEHYD                              168C
                              VOLATILE ORGANIC COMPOU 5659789         4O16 v




        Report
    Table/View AUD GSAIR ANNUAL EMISSION FEE v.                         Find
      Available Fields                      Selected Fields
      RUN                                   LOCATION NAME
                                            POLLUTANT CAS NUMBER
                                            POLLUTANT FEE
                                            POLLUTANTNAME
                                            REPORTING YEAR
                                            RUNDATE
                                            TOTALEMISSIONSTONS



                                  FG 15
 Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 15 of 35


U.S. Patent            Apr. 8, 2008      Sheet 12 of 13            US 7,356.482 B2



     O Run Process Results                                         - EOB:
      process (CENERAL MATERAL Spills ABOVE BEpoRTABLE LANTITY
      ReSUlts
          INCIDENT DATE LOCATION NAME CAS NUMBER MATERIALNAME QUANITY.
          03/23/1998     ABCCompany     7782414     FLUORINE      RELEASE
          O9/08/1998     ABC Company    7782414     FLUORINE
          C3/23/1998     ABC Company    359C68      FLUOROACETYLC
          09/08/1998     ABC Company    359068      FLUOROACETYLC
          O3/23/1998     ABC Company    5OOOO       FORMALDEHYDE
       609/08/1998 ABC Company          5OOOO       FORMALDEHYDE
       7 03/23/1998 ABC Company         254082      FORMOTHION
       809/08/1998 ABC Company          254082      FORMOTHION
       9 03/23/1998 ABC Company         387819      FUBERIDAZOLE
          09/08/1998     ABC Company    387819      FUBERIDAZOLE
          C3/23/1998     ABC Company    22224926    FENAMIPHOS

                                       FG 16

     Select Statement GS MATSPILLEXCEEDS RQ
     Available Columns          USed Columns              OAI      O Distinct
     MD. MATERAL ID             MDINCIDENT DATE
     RGMATERAID
     RQREPORTABLE QUANTIT
                          > MDLOCATION NAME As
                            MDCAS NUMBER    Formula
                                                    Udale
     RQUOMID                    MDMATERAL NAME
     UOMCFROM UNITS             MD QUANTITY LBS           RQREPORTABLE QUANTITY
       MERM'D
     UOMC. MULTIPLY BY          AGREPORTABLE ANTITY (                        )
     UOMCTO UNITS               RQREGLIST NAME
     UCMC. TCUCM ID,
                        D.

    RQREPORTABLE QUANTITY-UOMC MULTIPLY (BY 1)
                                       FIG 17
 Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 16 of 35


U.S. Patent             Apr. 8, 2008    Sheet 13 of 13            US 7,356.482 B2


   ODocument - Preview
   Select Page within ReCOrd Select ReCOrC       Navigate ReCOrd Total Records




                               OPTIONAL INFORMATION
                               SHIPPER ABC WINERY

                                                                          Cancel



   DOCument Non-Hazardous Waste label (v                      SXSED
                                                              SNAP TO GRID
                                                               SHOW FIELDS




                 CONTENTS"                           Sze Height sheights
                   c.
                                                     Font
                                                     FontSize
                                                                Curier
                                                                 4
                                                     Data type
                                                         for Characters
   Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 17 of 35


                                                       US 7,356,482 B2
                                1.                                                                      2
      INTEGRATED CHANGE MANAGEMENT                                          At the federal level, special purpose hazardous Substance
                   UNIT                                                   laws and regulations, focusing on a particular hazardous
                                                                          Substance or narrow class of Such materials, have been
               FIELD OF THE INVENTION                                     applied for more than a century. In 1866, a federal law
                                                                     5    regulating transportation and storage of explosive and flam
   This invention relates to the integrated management of                 mable materials was promulgated. This was followed in
information affected by regulatory changes, such as changes               1899, 1910, 1938, 1944 and 1947 by passage of the Refuse
in environmental, health and safety laws, and non-regulatory              Act, the first Insecticide Act, the Food, Drug and Cosmetic
changes.                                                                  Act, the Safe Drinking Water Act, and the Insecticide,
                                                                     10   Fungicide and Rodenticide Act, respectively. In 1955 and
          BACKGROUND OF THE INVENTION                                     1966, the Clean Air Act and the Federal Hazardous Sub
                                                                          stances Act appeared, respectively. Since 1969, the pace of
  Control of industrial and commercial activities by means                introduction of new laws regulating hazardous Substances
of federal, state and local laws, statutes, ordinances and                has increased, and approximately 15 new major federal laws
regulations (“regulations' herein) is endemic in the United          15   and Voluminous regulations have been introduced in this
States. Examples of activities that are regulated by such                 area. These laws often have overlapping jurisdiction and are
regulations include: environmental health and safety                      not always consistent with one another. Several states. Such
(“EH&S'; Titles 7, 10, 29, 30, 40, 42 and 49 of the Code of               as California, have passed their own hazardous Substance
Federal Regulations and related State and local codes);                   laws before the corresponding federal hazardous Substance
administrative procedures applicable to government person                 laws were adopted. These laws still apply in those states and
nel (Title 5); agricultural activities (Titles 7 and 9); creation,        in many cases Supersede their Federal counterparts. These
use, treatment and disposal of nuclear materials (Title 10);              laws statutes, ordinances, regulations and related constraints
conversion and distribution of usable forms of energy, power              are constantly changing and require corresponding changes
and water (Titles 10 and 18); banking, financial and Secu                 in data entry, data analysis and presentation of the results.
rities activities and foreign trade Titles 12, 15, 16, 19 and        25      The Safe Drinking Water Act (“SDWA), originally
22); space and aeronautical activities (Title 14); commercial             passed in 1944 and amended several times since then, covers
trade practices (Title 16); food, drugs, cosmetics, medical               all drinking water Supplies in all states. Primary standards,
treatments and devices (“FDCMTD'; Title 21); transporta                   to prevent adverse effects on human health, and secondary
tion of persons and cargo (Titles 23 and 49); housing and                 standards and covering certain aesthetic effects such as odor
urban development (Title 24); firearms production and trade          30   and turbidity of processed drinking water, are set down in
(Title 27); workers compensation (Title 29); mining and                   terms of maximum permissible concentrations of specified
related activities (Title 30); national defense activities (Titles        contaminants in water delivered to any public drinking water
15 and 32); navigation and navigable waters (Title 33):                   system. From a regulatory standpoint, SDWA falls under the
education (Title 34); activities in and on parks, forests,                broader mandate of the Clean Water Act (“CWA”), whose
public lands and other public property (Titles 36 and 43);           35   ultimate goal is maintenance of the “chemical, physical, and
intellectual property activities (Title 37): veterans' pensions           biological integrity of the nations waters.”
and relief (Title 38); postal service activities (Title 39);                 CWA, with its most recent amendment, the Water Quality
public contracts and public property management (Titles 41                Act (“WQA') of 1987, establishes mandatory effluent limi
and 48); public health (Title 42); emergency management                   tation guidelines for all facilities which discharge waste into
and assistance (Title (44); grant of public welfare and              40   water bodies, or allow waste to enter and potentially con
assistance (Title 45); telecommunications (Title 47); and                 taminate subsurface water sources, like aquifers. CWA cre
wildlife and fisheries activities (Title 50). Some of the most            ated the National Pollutant Discharge Elimination System
pervasive regulations concern EH&S and FDCMTD activi                      (“NPDES) to regulate effluents, influents (waterborne
ties.                                                                     wastes received by a treatment facility) and sludge. The
   Generation and use of hazardous Substances in the United          45   primary enforcement mechanism of NPDES is the NPDES
States has grown steadily in the last 53 years and is now                 permit. CWA directs control authorities at the federal and
estimated to be over 300 million metric tons per year.                    state level to administer and enforce permit compliance.
According to one definition, a "hazardous Substance' is any               NPDES permits include terms and conditions ranging from
Substance or mixture of Substances that may cause Substan                 required monitoring of point Source discharges to the imple
tial personal injury or Substantial illness during or as a           50   mentation of control technologies to minimize outfall.
proximate result of any customary or reasonably foreseeable                  The Clean Air Act (“CAA'), passed in 1955 and amended
handling or use, including reasonably foreseeable ingestion               several times since that time (most recently, in 1990), covers
by children, if the Substance: (1) is a toxic agent or repro              emission of pollutants into the ambient air and atmosphere.
ductive toxin; (2) is corrosive; (3) is an irritant; (4) is a             This may include hazardous wastes that are liquid or gas
strong sensitizer; (5) is flammable, combustible or explo            55   eous when discharge occurs. National Ambient Air Quality
sive; (6) is pyrophoric; (7) is a carcinogen, hepatotoxin,                Standards (“NAAOSs) are set forth for seven chemicals or
nephrotoxin or neurotoxin; (8) is an agent that acts on the               chemical groups: SO, CO., NO, O, Pb, hydrocarbons and
hematopoietic system; (9) is an agent that damages the                    total Suspended particulates. Additionally, emission stan
lungs, skin, eyes or mucous membranes; (10) is a com                      dards are set forth for asbestos, beryllium, mercury and vinyl
pressed gas; (11) is an organic peroxide; (12) is an oxidizer;       60   chloride. Primary Standards are set forth to protect human
(13) is unstable, reactive or water-reactive; (14) generates              health, and Secondary Standards are set to protect or limit
pressure through decomposition, heat or other means; (15) is              damage to other entities, such as flora, fauna and personal
Sufficiently radioactive to require labeling as such, (16) is a           and real property. The federal government in effect delegates
toy or other article intended for use by children and presents            responsibility to achieve these standards to the individual
an electrical, mechanical or thermal hazard; or (17) is              65   states, which are required to present and implement State
specially listed as a hazardous Substance by a state or federal           Implementation Plans to achieve the target air quality stan
agency having jurisdiction over Such substances.                          dards in various identified air basins in the States.
   Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 18 of 35


                                                     US 7,356,482 B2
                             3                                                                          4
   The primary enforcement mechanism of CAA is the CAA                 test, if a positive result is obtained; and (11) submission of
permit. Permits covering emission source construction,                 a Notification of PCB Activity form by any storer, trans
modification, and operation follow the NPDES scheme,                   porter or disposer of polychlorinated biphenyl (PCB)
adopting strict measures for controlling and reducing emis             waste. TSCA also sets forth certain requirements for labeling
sions of airborne waste at the source. CAA permits include             of disposal of and recordkeeping for certain chemicals, such
terms and conditions ranging from the application of abate             as PCBS.
ment devices and other control technologies for emission                  The Occupational Safety and Health Act (“OSHA),
reduction, to required monitoring at all source emission               passed in 1970, covers the conditions under which employ
point sources and non-point Sources (i.e., fugitive emission           ees work. The regulations issued under OSHA make this Act
locations). Permits based on economic incentive strategies,       10   among the most detailed of all workplace laws. The relevant
Such as marketable emission allowances, were added to the              parts of OSHA prescribe standards for the protection and
federal regulatory program maze under the 1990 amend                   welfare of employees exposed to workplace hazards. An
ments. Although these additions were intended to stimulate             employer must establish a written hazard communication
compliance via market-based vehicles (like emission allow              plan to advise its employees of hazards associated with
ance futures trading), these permits have not, as yet, been       15   chemicals the employees handle, and incorporate into this
broadly implemented.                                                   plan the use of container labels, warning signs, Material
   The Toxic Substances Control Act (“TSCA), originally                Safety Data Sheets (“MSDSs) and training programs. The
passed in 1965, together with the Federal Hazardous Sub                centerpiece of the OSHA Hazard Communication Standard
stances Act (“FHSA) passed in 1966 and the Resource                    is the MSDS, required for each hazardous substance manu
Recovery Act (“RRA”) passed in 1970, were the initial                  factured or used on the site. The MSDS includes all relevant
federal laws governing generation and handling of toxic and            information pertaining to a hazardous Substance, from its
other hazardous substances. Most provisions of the RRA and             ingredients to physical properties, health hazards, exposure
the FHSA have been incorporated in the Resource Conser                 limits, storage incompatibilities, safe handling and use pre
vation and Recovery Act, discussed below. Under TSCA, the              cautions and much more. An employer must report, within
Environmental Protection Agency (“E.P.A.) reviews any             25   48 hours, any incident that results in a fatality, or in
chemical substance that is or will be produced in sufficient           hospitalization of five or more employees. The OSHA Log
quantity that it may cause significant acute or chronic human          and Summary of Occupational Injuries and Illnesses form is
exposure. Testing is performed with respect to human health            used to record all work-related injuries and illnesses for each
and the environment and focuses particularly on possible               calendar year. Many such records must be maintained by the
risk of serious harm to humans from (1) cancer, (2) genetic       30   employer for the duration of employment of an employee,
mutations and (3) birth defects. If the EPA finds that the risk        plus 30 years. An employer must develop and implement a
to human health or to the environment is sufficiently great,           written emergency plan and make the plan available in the
the EPA may: (1) limit the amount of the chemical to be                workplace, whenever an OSHA standard requires it. An
manufactured or used; (2) prohibit a particular use; (3)               employer must also develop and implement a written safety
require placement of warning labels on all containers of the      35   and health program and a medical Surveillance program for
chemical; (4) require placement of public notices of use; and          employees involved in hazardous waste operations, includ
(5) regulate commercial use and/or disposal of the chemical.           ing emergency response procedures.
   Any person, including a company, that manufactures or                  The Occupational Health and Safety Administration
imports more than 10,000 pounds or more of a chemical                  (“O.S.H.A.”) under the Department of Labor (D.O.L.)
named on an E.P.A. Chemical Substances Inventory List is          40   develops and enforces all OSHA standards. The O.S.H.A.
subject to the reporting requirements under TSCA. These                primary enforcement activity is the inspection, or audit
reporting requirements include: (1) updating of a list of all          procedure. Facilities covered by one or more OSHA stan
chemicals present on a site, at four-year intervals or more            dard are subject to Voluntary (routine) inspections, as well as
frequently; (2) submission (to the E.P.A.) of a Pre-manu               non-voluntary inspections based on a warrant to search.
facture Notice and relevant test data for any new chemical,       45      The Hazardous Materials Transportation Act (“HMTA),
at least 90 days before manufacturing or importing the                 passed in 1974, is administered jointly by the Department of
chemical; (3) submission of a Notice Of Intent To Import or            Transportation (“D.O.T.), established in 1966, and the
To Export a listed chemical, within seven days after entering          E.P.A., established in 1969. The HMTA sets forth 15 hazard
into a contract to import or export the chemical, if the               classes of materials (e.g., flammable liquids, high explo
chemical is known to be mutagenic, teratogenic or carcino         50   sives, poisons) plus five classes of “other regulated materi
genic or is known to cause chronic health or environmental             als' and sets forth laws and corresponding regulations on:
problems; (4) reporting of a significant new use for a                 (1) identification, listing, labeling and placarding of these
chemical already on the E.P.A. list; (5) reporting of known            hazardous Substances; (2) recordkeeping requirements for
significant adverse reactions caused by handling or dis                handling these hazardous Substances, including Uniform
charge of any chemical used by the reporting entity; (6)          55   Hazardous Material Manifests for shipment of hazardous
submission of any unpublished health and/or safety studies             wastes; (3) requirements for generators and transporters of
on certain chemicals used by the reporting entity; (7) noti            hazardous Substances and for owners and operators of
fication of any Substantial risk of injury to human health or          specially defined treatment, storage and disposal facilities
the environment, due within 15 days after the reporting                (“TSDFs) for these hazardous substances; (4) permit and
entity first receives information on the risk; (8) submission     60   pretransport notification requirements and transportation
of information on production of use of and exposure to                 routing for all facilities that generate or transport these
certain chemicals to an Interagency Testing Committee for              hazardous Substances; (5) requirements for tracking the
analysis by the Committee; (9) submission of specified                 movement of these hazardous Substances; (6) containers to
comprehensive information on a fixed format reporting                  be used for transport; (7) incident notification and other
form; (10) submission of results of tests, if any, performed      65   procedures for handling and reporting accidental and inten
by the reporting entity on certain hepta-halogenated                   tional discharges of hazardous Substances; and (8) testing
dibenzo-p-dioxins and dibenzofurans, within 90 days after a            and standards for operators of transport vehicles for hazard
   Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 19 of 35


                                                    US 7,356,482 B2
                              5                                                                      6
ous Substances. Hazardous wastes and other hazardous Sub              detailed report on such incident must be submitted to the
stances are not distinguished under the HMTA. A “genera               E.P.A. within 30 days after the incident. RCRA is enforced
tor of a hazardous waste is defined simply as “any person             concurrently with applicable state statutes.
whose act first causes a hazardous waste to become subject               The Comprehensive Environmental Response, Compen
to regulation'. Transportation modes covered include move        5    sation and Liability Act (“CERCLA) was passed in 1980 in
ment of the hazardous Substance by air, rail, water and               response to the discovery of several hazardous waste dis
highway. The D.O.T. is authorized to inspect generator and            posal sites that would have to be cleaned up at government
transporter facilities, vehicles and records to insure compli         expense. CERCLA was intended to: (1) provide a system for
aCC.                                                                  identifying and cleaning up chemical and hazardous Sub
   The Resource Conservation and Recovery Act (“RCRA),           10   stance releases; (2) establish a fund to pay for cleanup of
passed in the present form in 1976, was originally part of the        release sites, where those responsible cannot or will not pay
Clean Air Act, passed in 1966. The RCRA establishes                   for the cleanup; and (3) enable the federal government to
“cradle-to-grave' responsibility for hazardous solid waste            collect the costs of cleanup from the responsible parties. The
handled by a generator, by a TSDF operator, or by a                   federal government set aside S1.8 billion in the first Super
hazardous waste transporter or recycler. Under RCRA, a           15   fund for hazardous waste site clean-up purposes. CERCLA
solid waste is a “hazardous waste', if: (1) the waste arises          includes on its hazardous Substance list all hazardous wastes
from specified manufacturing practices; (2) the waste is one          under RCRA, all hazardous air pollutants regulated under
of a group of specified wastes; (3) the waste contains any of         the CAA, all water pollutants regulated under the CWA, and
a group of specified chemicals; or (4) the waste has specified        most substances regulated under TSCA.
toxicity, chemical reactivity, ignitability or corrosive char            In 1986, the Superfund Amendments and Reauthorization
acteristics. Household wastes are generally exempted from             Act (“SARA) added another $6.2 billion to the Superfund
RCRA coverage. Generators of more than 1,000 kilograms                for clean-up purposes SARA also enacted Community
per month of ordinary hazardous wastes or of more than 1              Right-to-Know requirements into law. Title III of SARA
kgm per month of extremely hazardous waste must operate               contains the Community Right-to-Know requirements and
under a RCRA permit covering registration, container label       25   provides for: (1) Emergency Response Planning; (2) Acci
ing, recordkeeping and other requirements. “Small quantity            dental Release Notification; (3) Facility Hazardous Sub
generators’, who generate 100-1,000 kgms per month of                 stance Inventory Reporting; and (4) Facility Toxic Sub
hazardous wastes and no more than 1 kgm per month of                  stance Release Reporting.
extremely hazardous wastes, are covered by simpler require               Sections 301-303 of Title III enacted the requirement for
ments. Generators of still Smaller amounts of the hazardous      30   Emergency Response Planning. Emergency Response Plan
wastes or the extremely hazardous wastes are often exempt             ning as enacted by SARA required the creation of commit
from regulation under RCRA.                                           tees at both State (State Emergency Response Committee, or
   The goals of RCRA include: (1) protecting the health,              S.E.R.C.) and Local (Local Emergency Planning Commit
safety and environment of the public; (2) regulating the              tee, or L.E.P.C.) levels. Owner/operators of facilities with
generation, treatment, disposal and storage of hazardous         35   specified hazardous Substances on site in quantities in excess
wastes; (3) reducing environmental pollution from waste               of specified thresholds are required to prepare and submit
disposal; (4) encouraging recycling and/or re-use of hazard           Emergency Response Plans to the L.E.P.C. having jurisdic
ous wastes; and (5) eliminating certain landfill and other            tion over the facility. Elements of the facility Emergency
solid waste disposal practices. A Notification of Hazardous           Response Plan include: (1) identification of Emergency
Waste Activity must be submitted by a generator, transporter     40   Response procedures to be used for action on the site and for
or operator of a hazardous waste TSDF to apply for an                 areas Surrounding the site; (2) identification of a facility
E.P.A. identification number and for any applicable E.P.A.            coordinator for implementing the plan; (3) procedures to be
permits for on-site treatment, storage or disposal. Hazardous         used during emergencies for notifying authorities and poten
waste generators are required to conduct their own studies to         tially affected parties; (4) methodology for determination
determine if a specific hazardous waste can be treated to        45   when a release has occurred and the probable area and
reduce its volume or toxicity, with records of such studies           population at risk; and (5) description of Emergency
being Submitted each year to the E.P.A. and being main                Response assets that are in place as well as the contact point
tained for three years.                                               for the Emergency Response assets.
   A Uniform Hazardous Waste Manifest, developed by the                  Section 304 of Title III requires preparation and filing of
E.P.A. under RCRA and under HMTA, must be used by                50   an Accidental Release Notification report whenever an acci
persons who transport hazardous waste for off-site treat              dental release of a specified hazardous Substance occurs in
ment, storage or disposal, and a copy of each Manifest must           which (1) the substance crosses the facility boundaries or is
be maintained as part of a facility’s operating record. Own           released in transport on public roads, and (2) the release
ers or operators of a TSDF who receive hazardous waste                amount exceeds specified thresholds. This report must
without a proper Manifest must submit an Unauthorized            55   address: (1) actions taken to contain or respond to the
Waste Report to the E.P.A. within 15 days after such an               release; (2) any known or anticipated acute or chronic health
incident occurs. Upon closure of a hazardous waste facility,          risks associated with the release; and (3) advice regarding
records of hazardous waste disposal and the amounts thereof           medical attention required for any exposed individuals.
must be submitted to the E.P.A. and to local land use control            Section 311 and 312 of Title III provide for facility
authorities.                                                     60   hazardous Substance inventory reporting. Facility hazardous
  A hazardous waste generator must demonstrate that it has            Substance inventory reporting is required if Substances for
the financial ability to cover liability claims involving Sud         which an MSDS is required under OSHA are present in
den or non-Sudden discharges from the facility. An owner or           quantities in excess of specified thresholds. Facilities subject
operator must monitor and inspect all on-site tanks that treat        to hazardous Substances inventory reporting requirements
or accumulate hazardous waste. A spill or other discharge        65   must: (1) produce a listing of specified hazardous Substances
must be reported to the National Response Center                      present at the facility or an MSDS for each specified
(“N.R.C.”) within 24 hours after the incident occurs, and a           hazardous Substance; and (2) an emergency and hazardous
   Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 20 of 35


                                                    US 7,356,482 B2
                               7                                                                    8
chemicals inventory report form. Both reports (listing/                   One recurring problem with any database that frequently
MSDS and inventory report) must be submitted to the                    changes is maintenance of the database as current. Where a
following agencies: (1) L.E.P.C.; (2) S.E.R.C.; and (3) local          database depends upon the current regulatory state, as where
Fire department.                                                       an EH&S database is being maintained by a conventional
   Section 313 of Title III requires the E.P.A. to establish an        approach, continual reprogramming of the database software
inventory of toxic chemical emissions from certain facilities.         is required to reflect a constant stream of changes. This
To do so, the E.P.A. requires owners and operators of                  approach is not cost effective and, in effect, mortgages the
                                                                       database maintainer's future.
facilities that manufacture, import, process, or use specified            What is needed is an integrated change management
toxic chemicals to report annually their releases of those        10   system for a selected area of commercial or industrial
chemicals to any environmental media. Releases to air,                 activity that: (1) provides one or more databases having all
water, and land, and releases to off-site locations such as            relevant available information, including knowledge of
publicly owned treatment works or hazardous waste disposal             regulatory and non-regulatory information and changes,
sites, must be estimated and reported under Section 313.               used in connection with the activity; (2) facilitates sharing of
Both routine and accidental releases must be reported.            15   this information between databases; (3) generates and
Facilities must report even if their releases comply with all          archives records of software system versions used for data
environmental laws and permits.                                        entry, reporting, processing, analysis and results presenta
   The Pollution Prevention Act (“PPA”), passed in 1990,               tion, and changes to these versions; (4) generates all docu
requires hazardous waste generators and other similar facili           ments and reports required for compliance under applicable
ties that manufacture, import, process or otherwise use listed         regulations, laws and statutes; (5) provides screen images,
toxic chemicals to annually report releases of any of these            and appropriate changes to these images, that implement
chemicals to any environmental medium (atmosphere,                     data entry, processing, analysis, reporting and results pre
water, soil and biota). For each listed chemical that is               sentation; and (6) allows entry of the changes and modifi
reported, the generator must provide: (1) the quantity of the          cation of the affected data entry forms, report forms, views,
chemical that is released (before recycling, treatment or         25   screen images, functions, processes and formulas, without
disposal) into a waste stream and the change, if any, from             requiring (re)programming of the underlying software.
release in the preceding year; (2) the quantity of the chemi
cal, if any, that is recycled or treated at the facility or                        SUMMARY OF THE INVENTION
elsewhere, the percentage change from the preceding year
and the method(s) of recycling or treatment used; (3) the         30      These needs are met by the invention that, in one inte
Source reduction practices adopted by the generator and the            grated system, (1) provides one or more databases that
quantitative method(s) used to monitor these practices, with           contain information on operations and requirements con
these practices being reported in the categories of (a) equip          cerning an activity or area of business; (2) monitors and
ment, technology, process or procedure modifications, (b)              evaluates the relevance of information on regulatory and
reformulation or redesign of the products, (c) Substitution of    35   non-regulatory changes that affect operations of the business
input materials and (d) improvement in management, train               and/or information management requirements; (3) converts
ing, inventory control, materials handling or other adminis            the relevant changes into changes in work/task lists, data
trative practices; (4) quantities of the chemical, if any, that        entry forms, reports, data processing, analysis and presen
are released in one-time events not associated with produc             tation (by printing, electronic display, network distribution
tion processes; (5) quantities of the chemical expected to be     40   and/or physical distribution) of data processing and analysis
released into a waste stream or to be recycled in each of the          results to selected recipients, without requiring the services
two immediately following years; and (6) a ratio or other              of one or more programmers to re-program and/or recode
quantitative comparison of production of the chemical                  the software items affected by the change; and (4) imple
between the current and preceding reporting years. Much of             ments receipt of change information and dissemination of
this information would be reported on a revised Form R            45   data processing and analysis results using the facilities of a
under SARA Title III for each listed chemical.                         network, such as the Internet.
   Various attempts have been made to manage regulatory
compliance, but no solution has been developed before that                   BRIEF DESCRIPTION OF THE DRAWINGS
provides a comprehensive, integrated framework for (1)
absorbing business changes into the application and data          50      FIG. 1 schematically illustrates the relationship of four
base without affecting the integrity of the system, (2) auto           layers that are the primary components of the invention.
matically making application and database changes using                   FIG. 2 is a flowchart illustrating use of the invention to
intelligent agent routines, (3) managing technical and busi            respond to one or more relevant changes found by an
ness content-related functionality using metadata tables               intelligent agent on a network.
rather than relying on traditional programming methods.           55      FIGS. 3, 4 and 5 display metadata tables that are impor
Other workers have created regulations databases, document             tant in operation of the metadata layer.
management systems and other partial Solutions for tracking               FIGS. 6 and 7 are flow charts comparing procedures for
changes in, and compliance with, regulations and similar               creating a data entry form, using the invention (FIG. 6) and
requirements, but these partial Solutions have not addressed           using a conventional approach (FIG. 7).
the effects of change across an integrated database applica       60      FIGS. 8-19 are examples of screen images used in appli
tion or across an integrated framework of technical func               cation of the invention to EH&S activities.
tions. These partial solutions also do not provide a “closed
loop' approach to identifying changes using intelligent                       DESCRIPTION OF BEST MODES OF THE
network agents, recommending modifications to the busi                                   INVENTION
ness content, and automatically effecting modifications in        65
the system without the use of programmers and/or program                 The invention provides an integrated system for managing
n1ng.                                                                  data that is, or can be, constantly changing, because of
   Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 21 of 35


                                                    US 7,356,482 B2
                               9                                                                       10
changes in regulations, in the business environment, in                effective approach for absorbing database and application
technology and in any other factor that materially affects             changes that arise from changes in regulations, policies,
operations and/or information management requirements of               procedures, processes, materials, and similar factors. The
a particular business. Without an integrated method for                integrated framework of the invention is divided into two
automatically handling Such changes, a developer or user of            main groupings, Change Configuration functions and End
Software that tracks business operations must continually              User functions. The Change Configuration functions Support
rewrite part or all of the software in order to accurately and         creation and change of End User functions through a variety
fully reflect these changes, usually at great expense and              of flexible and intelligent manual routines, such as intelli
effort and with little hope for relief.                                gent agents, screens, fields, reports, documents and logic
   This invention monitors, responds to, and incorporates         10   that can be changed without requiring programming skills.
changes in, federal, state and local laws, statutes, ordinances        The End User functions support business-related activities,
and regulations (referred to collectively herein as “regula            Such as data entry, data analysis, document generation,
tions”) and changes in technology in one or more regulated             document distribution and reporting, that are utilized by a
areas of commercial activity, Such as environmental health             typical business user.
and safety (EH&S), and food, drugs, cosmetics, medical            15      The metadata architecture is unique in that it stores all of
devices and treatments (“FDCMTD). Initially, making                    the information used to create the front-end business appli
applicable laws and regulations available and searchable               cation and manage the back-end business database. Unlike
gives rise to data management requirements and to devel                “hard-coded” systems, in which business functionality and
opment of one or more Suitable databases. Implementation               content is managed by explicit lines of code, the metadata
of a database carries with it questions concerning initial             architecture of the invention is entirely data-driven.
investment, maintenance and upgrade costs, integrity and                  Regulations and technical requirements are constantly
security concerns. When one or more of the applicable                  changing in the United States. Regulatory changes are
regulations changes, this affects the data management                  recorded and posted for reference in different media, includ
requirements and the underlying database(s) and any exist              ing paper, microfiche and electronic media. The internet is
ing software linkages between related database structures.        25   one source of information on regulatory change that is both
The invention provides a relatively seamless system for                prompt and cost-effective. The following example illustrates
creating robust solutions without the use of programmers               how a change, made to a regulation, is identified on the
and/or programming, (2) monitoring and assimilating                    Internet and incorporated and managed by the invention.
business change into business Solutions rapidly, without               A. Example
(re)programming, and (3) providing business solution cus          30
tomization and extensibility without impacting the integrity              Assume that a federal regulation, governing disposal of
or security of the system.                                             hazardous waste in landfills, is amended so that the regula
   The system operates at four layers, as illustrated in FIG.          tion now requires analysis, reporting and record keeping of
1: (1) a change management layer 11 that includes one or               landfill samples. Part of the change language addresses what
more change agents that “cruise the Web” and identify and         35   landfill sample information must be collected, including
bring to the user's attention relevant regulatory and non              landfill type, landfill cell, parameter(s) sampled, identifica
regulatory changes found on the Web that may affect a user's           tion of chain-of-custody, and laboratory results. The change
business; (2) a Java data management layer 13, a user                  is posted in the Federal Register and becomes promptly
interface, built using the Java language, that applies meta            available as a hard copy (paper) and electronically, on the
data attributes to business and business-change related data      40   Internet.
(regulation-based or non-regulation-based); (3) a metadata                The invention begins tracking change using one or more
layer 15 that provides and/or defines data about every                 intelligent agents (“IA's'). An "intelligent agent' is a spe
feature of the user interface including, without limitation,           cialized program that resides on a network, or at a server as
tools, worklists, data entry forms, reports, documents, pro            an applet, and can make decisions and perform tasks based
cesses, formulas, images, tables, views, columns, and other       45   on pre-defined rules. Preferably, two or more IA’s used by
structures and functions; and (4) a business content layer 17          a business will have sufficiently different assignments that at
that is specific to the particular business operations of              most modest overlap occurs between the IA's. An IA func
interest to the user.                                                  tion is part of the Logic Menu, which is discussed Subse
  Within the Java management layer, configuration tools                quently.
take the place of a programmer and define various end user        50      A change made to landfill waste regulations is identified
functions in terms of metadata, and metadata definitions are           by an IA on the Internet, and the relevant change information
used to implement the desired end user functions. Within the           is routed to a selected metadata table in the invention. The
metadata layer, the relevant items (data entry forms, etc.) in         change information includes one or more of five recommen
the business content layer are defined, regulatory and non             dations: (1) create a new WorkList; (2) change one or more
regulatory changes in these items are implemented, and            55   data entry forms; (3) create one or more new reports; (4)
access thereto is provided. Within the business content layer,         create a new process; and (5) add one or more new document
the relevant items are stored (and changed, as appropriate)            images. Configuration Users can choose to automatically
for the specific business operations of concern to the end             configure the preceding recommendation based on a set of
user. A business area or grouping in the business content              default conditions, or can manually implement the configu
layer is referenced and described by the metadata layer to        60   ration using a configuration toolkit.
enable management by the data management layer. The                       A new WorkList is created manually in a Set Up WorkList
system's four layers, plus the Configuration tools and the             function, discussed Subsequently, to guide an End User
End User tools, are illustrated in FIG. 1.                             through the tasks involved in recording a sample, tracking
   The invention includes an integrated framework of tech              the sample through a chain-of-custody, printing a manage
nical functions for tracking and managing regulatory com          65   ment report of all samples Submitted for analysis, preparing
pliance, non-regulatory requirements and other change-in               and processing a government report, and printing or other
tensive business activities. The invention provides a cost             wise distributing the government report on a required gov
   Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 22 of 35


                                                     US 7,356,482 B2
                            11                                                                     12
ernment form, or on the Internet, as a document image. No              created using the invention is dependent upon, and driven
workflow or task management programming is involved in                 by, the Supporting metadata. The metadata describes the
creating the new WorkList. An End User can select the new              various system components, using a business-like terminol
WorkList in the WorkList function under the File menu and              ogy, and replaces the front-end or desktop portion of a user
can begin tracking the changing work and tasks.                        interface. Three main components of the interface portion of
  The WorkList function serves a central role, offering a              the invention are a Web server, a database server and a
means for integrating the various data management func                 Java-enabled browser that uses TCP/IP or a similar protocol.
tions in what can be characterized as a virtual, task-driven              A primary requirement of the invention is to allow a
menu. The invention provides an integrated user interface              reasonably skilled end user to produce a set of relevant data
with all the functions necessary for managing business data:      10   through the interface, without requiring use of a program
data entry forms, reports, documents, processes, formulas,             ming or database manipulation language (DBML), such as
etc. The WorkList extends this user interface by allowing              SQL.
users to set up lists of functions in the order that such                 Each of the four layers is discussed in more detail in the
functions are typically used by an end user. FIG. 3 illustrates        following sections.
the important structures and relationships that allow Such        15
                                                                       B. Business Content Layer
implementation. FIG. 3 illustrates how worklist items can                 The business content layer includes business knowledge,
include modules (data entry forms, reports and documents),             logical designs, physical designs, physical structures, rela
processes and Sub-worklists. A user can create its own                 tionships, and data associated with a selected area of busi
task-driven menu and adapt rapidly to change(s) and mini               ness activity. A business area can be a functional field within
mize or eliminate the cost of (re)programming.                         an organization, such as finance or human resources, or a
   A change to a data entry form is accomplished automati              particular type of business, such as printing or a (specialty)
cally, using default assumptions. A Configuration User can             food business, for which business-related data must be
automatically launch the configuration process from the                accumulated and managed. The business content layer is
Change Log, adding two new fields to the Waste Sample                  defined by and referenced in the metadata layer so that the
form, for Landfill Type and Landfill Cell. No forms               25
                                                                       necessary objects, tables, columns, relationships, functions,
(re)programming is required in adding the two new fields to            procedures and data can be read and updated by the Java
the Waste Sample form. An End User sees these changes to               data management layer. The business content layer may be
the form(s) the next time one of the Waste Sample forms is             characterized as a business content database.
opened in the Data Entry Form under the File Menu.
   A new Report is created automatically, using the View          30   C. Metadata Layer
Builder and the Report Builder functions to track all samples             The metadata architecture is created using Oracle or a
sent for analysis, sample status and sample turn-around time.          similar database system. The metadata model has two main
The Configuration User uses View Builder to join and create            components, a business content data dictionary and an
new views and sample reporting tables, such as Samples,                application component. The data dictionary describes or
Laboratory Samples and Sample Status. The Configuration           35   defines the data elements of the application system and the
User uses Report Builder to sequence the fields in the report,         business content layer and how a data element is recorded
specify desired fonts, and create a title for the report. No           and managed at the database management system (DBMS)
report (re)programming is required in creating the view or             level. The application component primarily records proce
report. An End User can select and print the new report                dures for manipulating business information using data entry
within the Report function.                                       40   forms, worklists, processes, documents, reports and business
   A new process is created manually, using the Advanced               logic.
Query Builder and Set Up Processing functions. The new                    The most important aspect of the server-based, program
process may determine which samples contain contaminants               ming-free model is the systems ability to create, change and
with levels above a regulatory limit or threshold. The                 (re)configure the application system at one location and to
Configuration User uses the Advanced Query Builder to             45   promptly make the modified application system available
create a view that joins Sample Results and Regulato                   elsewhere within the enterprise as well. This approach also
ry List Results and contains logic for comparing one value             eliminates the need to write new code or to modify existing
to another. The Set Up Processing function defines the new             code and eliminates the need for (re)compiling and creating
view as a process that can be scheduled and that will return           executable instructions and updating every affected user's
results each time the function is executed or launched. No        50   computer within the organization. This approach is imple
SQL, PL/SQL or other type of (re)programming is required               mented using intuitive, user-friendly, dialog-based screens
to create the new view or process. An End User can select,             and using Small code segments to define business logic.
schedule and execute the new process using the Process                    FIGS. 4 and 5 illustrate some of the relationships between
function in the Logic Menu.                                            several of the metadata tables that are part of the metadata
   A document image is created manually in the Document           55   layer. The GreenSuite Image table 31 stores application
Builder function to provide regulatory report data on the              images for use with menus that are part of the system. The
required government form. The Configuration User imports               imagelink table 32 records the links between modules and
the image from the Internet and maps the fields on the form            images. The image source table 33 provides image files for
to columns in a database. No (re)programming is required in            use in the system. The View column table 34 holds the
mapping the document(s) to the database. An End User can          60   columns defined for all views in the system. The View table
select the Document Image function from the File Menu and              35 holds the definition of a “View.
visually examine the results of the report process on the                The View Business Area table 36 records information
government form.                                                       about business area Views in the system. The Business Area
   The system uses a standard interface, a part of the                 table 37 holds the definition of business areas and forms a
invention, that is based on a multi-tier, server-based, Web       65   high level grouping of various business functions that can be
enabled computing model that does not require (re)program              implemented using the system. The business process busi
ming to respond to changes in the received data. A system              ness area table 38 records information about business area
    Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 23 of 35


                                                    US 7,356,482 B2
                             13                                                                     14
processes in the system. The business area worklist table 39           database level for every table in the application system,
records worklists for the business area. The View parameter            together with the meaning of each rule. The column table 72
table 40 holds the parameters that define all views in the             is characterized in the preceding. The column allowable
system.                                                                value table 83 provides the business rules at a data element
   The View group table 41 records information about group             level. The autofill table 84 records the automatic data
Views in the system. The group table 42 holds the various              transfer setup. The arc column table 85 provides data
user groups defined in the system. The group menu table 43             elements that are part of every usually exclusive relationship
stores the menu items that are accessible by user groups. The          in the system. The arc table 86 records the mutually exclu
menu table 44 holds the menu items and their hierarchical              sive relationships in the system. The lookup table 87 pro
structures in the system. The user table 45 holds the user        10   vides the lookup definitions for every child table in the
names defined in the system.                                           system. The tablename table 69 is characterized in the
   The group module table 46 stores the modules that are               preceding. The object table 88 holds the names of the
accessible by user groups in the system. The business area             database objects defined in the system. The about table 89
module table 47 records module names for every business                stores versions of and copyright information concerning,
area. The language table 48 provides different language           15   the system. The datatype table 90 provides the datatype
definitions for use in the system. The menu title table 49             definitions throughout the system. The dependency
provides the menu titles for the system. The business process          tree table 91 provides the application and database
table 50 provides the definitions and business logic of the            hierarchy(ies). The color table 92 provides the color defi
processes defined within the system, to Support reporting              nitions for use in various tools.
activities.
   The report group table 51 provides details for the report           D. Java Data Management Layer
                                                                         The Java format is chosen as the basis for the data
group. The report matrix table 52 provides the definitions of          management layer because Java is an object-oriented lan
matrix reports. The module item table 53 provides the                  guage that is powerful, flexible, easily learned, multi
definitions and business logic of individual data elements for         threaded, portable, and distributable over a network through
every data entry form, report and document defined in the         25
                                                                       use of a browser.
system. The module table 54 provides the definition and                   When an object-oriented language (OOL) is employed,
business logic for all data entry forms, reports and docu              once a particular kind of activity has been programmed for
ments created within the system. The report parameter table
55 records the parameters specified for reports in the system.         an object, that behavior can be shared with other like objects,
   The report trigger table 56 records the triggers specified     30   rather than being reprogrammed each time a new like object
for reports in the system. The worklist item table 57 provides         is introduced. A future program or activity can “inherit” code
definitions of, and links to, modules launched from the                from a program that presently exists so that code becomes
worklist. The worklist table 58 provides the definitions and           reusable. One result of this is reduced (re)programming time
logic for worklists that facilitate work flow for a business           and code debugging time.
activity. The calculation profile table 59 provides the defi      35      Java is powerful, in part because of the class libraries
nitions and logic to perform calculations related to data entry        provided in the language. For example, a programmer who
forms, for decision making and data input. The calculation             wishes to place a special button on a screen can use qualities
profile value table 60 records the calculation profile variable        of a button provided with the Java Abstract Window Toolkit,
values.                                                                then add behavior to perform specific tasks. Java is also
   The module formula table 61 provides the formulas used         40   more easily learned than its closest predecessor, C++.
by the modules in the system. The module formula argument              Although much of the syntax of Java and C++ is the same,
table 62 provides the formula arguments used in the module.            a Java programmer doesn't have to deal with pointers and
The module trigger 63 provides the generic triggers speci              memory allocation, two onerous features that are part of
fied for modules in the system. The output item table 64               programming with C++.
provides details for the document module items. The output        45     Java, because it is multi-threaded, can handle two or more
data source table 65 provides details for the document                 tasks simultaneously. For example, building part of a screen,
module items data source.                                              displaying the part of the screen, and pursuing the remainder
   The related module table 66 provides the links between              of the screen-building activity in a background thread gives
modules in the system. The formula table 67 provides the               an end user the impression that the Screen is quickly ready
definitions of formulas used in the system. The formula           50   for use.
argument table 68 records the arguments for all formulas                 A Java program, once written, can be run on any platform
used in the system. The table 69 maintains all the application         having a Java interpreter so that Java is portable. Because
table definition details. The output data item table 70 pro            compilation of a Java program generates "bytecode', not
vides details for the document module items.                           machine-specific runtime code, recompilation is not neces
   The calculation profile variable table 71 records the          55   sary when moving from one platform to another. The major
calculation profile variables. The column table 72 records             browsers, Netscape Navigator and Internet Explorer, include
the data elements of every table recorded in the table 69. The         a Java interpreter so that a user of those browsers can run
output group property table 73 maintains the details of the            Java code.
application table columns. The module event trigger table 74              Traditional client-server applications require upgrades to
provides the event triggers specified for modules in the          60   a client machine whenever code changes are implemented,
system. The module event trigger step table 75 provides the            a daunting task in a large network. Where Java applets are
event trigger steps specified for modules in the system. The           used, code is downloaded at runtime, insuring that the client
output template table 76 provides the document template                has the most recent version of the code. This allows easy
details.                                                               deployment of Java code over the Internet, or over an
  With reference to FIG. 5, the constraint column table 81        65   intranet of an organization. The Java security model pre
provides individual data elements for the business rules. The          vents unauthorized tampering with the client machine using
constraint table 82 provides the business rules defined at the         non-authenticated code. By using Java, the invention dis
   Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 24 of 35


                                                     US 7,356,482 B2
                           15                                                                      16
closed here also becomes platform-independent, portable,               management, a business can be alerted, by e-mail, facsimile
secure and easy to deploy over a suitable network, Such as             or screen message, to trends that are especially relevant to
the Internet. A more extensive discussion of Java is available         that business area.
at http//www.javasoft.com.                                                The Java data management layer and the metadata layer
   The Java data management layer of the system provides               together serve as a standard interface system that is posi
a graphical user interface for both the metadata layer and the         tioned “on top of one or more databases, allowing addition,
business content layer, which allows a web browser user to             deletion and modification of data entry forms, tables, views,
communicate with the metadata and business content layers              images, reports, queries, information processing and logic,
on a server from anywhere in the world.                           10
                                                                       monitoring or work flow and distribution and routing, menu
   No part of the Java data management layer is programmed             presentations and provision of regulatory or non-regulatory
for specific business content. Each procedure used by an end           alerts. Substantially all of the data entry and modification,
user is, or can be, tailored for specific business content and         report monitoring and preparation, and other monitoring
for specific user roles. The end user's system may be                  processes are transparent so that the user need not be a
(re)configured without programming and may be maintained          15
                                                                       computer programmer to deal with changes that occur from
without programming.                                                   time to time.
   The user interface is generated by the interpretation of the        E. Change Management Layer
metadata layer delivered to the Java data management layer.              The change layer primarily involves an intranet or the
The relationship between the business content layer and the            Internet and uses one or more intelligent agents (IAS) that
Java data management layer may be characterized as a “data             continually search on the Web for relevant changes in a
mapping, with no hard-wired coding as is typical in a                  selected business area. The changes may be regulatory
conventional program. "Data mapping,” as used here, refers             and/or non-regulatory, and each IA is defined by rules and
to a mechanism that provides a correspondence between an               constraints that focus on the selected business area. When an
item in a graphical user interface (GUI) and an item to be             IA discovers a relevant change, the IA obtains all available
changed in the business content layer.                            25
                                                                       information concerning this change and delivers this infor
   The Java data management layer and thus what the end                mation to the Java data management layer. A user may
user sees is defined only by the metadata and is generated as          configure the system to apply pre-defined rules to the change
needed by a single program that interprets what a form will            in order to determine whether the change information deliv
look like. Flexibility is maintained by having no hard-wired           ered by the IA will be accepted and acted upon by the Java
                                                                  30
connection between code and the business content layer.                data management layer. Alternatively, the user may decide
   In a similar manner, reports and other output documents             manually (or manually override the pre-defined rules)
exist only in the metadata created through the Java data               whether the delivered change information will be accepted
management layer. These output documents are produced by               and acted upon, or ignored.
interpreting the metadata and by extracting data from the         35      Assume that a data entry form is to be created based on
particular business content chosen. Events may be set up               the Department Table of the invention. FIG. 6 is a flow chart
based on one or more changes in the business content data,             showing the steps used to accomplish this. In step 101, the
but processing of an event depends on metadata that defines            Form Builder function is launched from the Tools Menu. In
the event. Processing steps can be created to Summarize and            step 103, the form is given a name, and the Department
“filter data, depending upon the metadata defining the            40   Table is selected as the base table. In step 105, one or more
Summarization and filtering techniques. Data can be                    fields are chosen for incorporation in the data entry form,
imported from, and exported to, other systems based on                 and the form is uploaded to the network. A maximum of
metadata definitions of data structures.                               three steps is required to create a data entry form using the
   With reference to inputs, outputs, processing and events,           invention. The data entry form and its definition may be
the metadata defines how the system should respond. The           45   assumed to be bug-free, because the underlying Form
metadata can also be changed by an advanced user. Normal               Builder has been thoroughly tested and confirmed to gen
programming steps are decomposed into pieces that can be               erate the correct metadata definition of the desired form.
combined by a non-programmer into a coherent set of                       This approach should be compared with the flow chart in
procedures that define a unique system.                                FIG. 7, showing the procedure for creating the same data
   Using the Java data management layer, an end user can          50   entry form in a conventional language-based development
enter data into the business content layer using forms                 environment. In step 111, the language-based environment
tailored to the user's specific task(s). The end user sees             development tool is invoked. In step 113, the program code
specific menus, forms and reports that pertain to the user's           is written and debugged. The program is compiled, in step
work. Alerts, based on selected trigger conditions, are                115, and an executable is generated, in step 117. In step 119,
received by e-mail or screen messaging, reminding the user        55   the executable is placed in the appropriate directory on all
of tasks to be performed, relevant training and relevant               user desktops in the organization. Additional steps are
events that have occurred. An end user cannot affect the               required to create a new data entry form, using a conven
business content layer, except in assigned areas, so that data         tional approach, and steps 113 and 115 should be represented
are secure while being accumulated. A user located in a                as a loop, because it is unlikely that the new program code
remote site, connected by telephone or though the Internet,       60   will compile and run the first time.
can provide input information for a company's system using                The invention is preferably implemented in software and,
the Java data management layer.                                        as noted in the preceding, has been reduced to practice using
  A manager who uses the system can see high-level,                    a Java programming language and using a relational data
cumulative data concerning a relevant area in the business             base system such as Oracle to create links between the
content layer and can move to the level of detail needed for      65   different components of the Software package. In one
the task at hand, including charts and graphs accumulated              embodiment, the system is expressed as seven interacting
over time for monitoring a business area. Through event                menus (File, Logic, Distribution, Data, Tools, Administra
   Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 25 of 35


                                             US 7,356,482 B2
                           17                                                               18
tion and Help), each with Supporting functions, in the          VI. Administration Menu
following format and with the following functions               A. Set Up Distribution
  I. File Menu                                                  B. Maintain Distribution Groups
  A. WorkList                                                   C. Maintain Menu
    1. WorkMap                                                  D. Maintain Server Process
    2. WorkCalendar                                             E. Security
    3. WorkChat                                                 F. Change Password
    4. WorkList Help                                            G. Maintain Functional Versions
  B. Data Entry Forms                                           VII. Help Menu
     1. Image/URL                                        10
                                                                A. Help System
    2. Video/Audio
     . Form Report                                              B. Help Desk
     . Copy Record                                              C. About Change Agent System
     . Archive Record                                         Content and purpose of these functions are discussed in the
     . Find Data                                         15   following.
     . Calculate Record                                         I. File Menu
      . Form Help                                               A. User WorkList is a task-driven function that a user
    9. Grid Data Entry                                        creates to support the user's own internal business pro
    10. Related Forms                                         cesses. WorkList is integrated with other functions in the
  C. Report                                                   framework and can be used to launch entry forms, reports,
    1. Process                                                processes, tools, URLs, Web pages and external programs.
    2. Edit                                                   The integrated function of WorkList include the following.
    3. Preview                                                   1. WorkMap is an integrated business process manage
    4. Report Print                                                 ment and routing function that implements user track
    5. Report Send                                       25
                                                                    ing of the status of a task, receipt of new tasks, and
  D. Program                                                        routing of tasks to other users. WorkList can be viewed
  E. Favorites                                                      as a workflow activity by enabling the WorkMap
  F. Find                                                           option. WorkMap data can be viewed on-line, printed,
  II. Logic Menu                                                    or transmitted using e-mail and facsimile.
  A. Calculator                                          30
                                                                 2. WorkCalendar provides an integrated calendar view, by
  B. Process                                                        day, week, month, calendar quarter, calendar half or
     1. Run Process                                                 year, of all tasks in a work flow activity, of a work flow
    2. Schedule Process                                             activity in a graphical format. Calendar information can
  C. Intelligent Agent                                              be viewed on-line, printed or transmitted by e-mail and
  D. Graph/Chart                                         35        facsimile.
  III. Distribution Menu
  A. Alert Messaging                                            3. WorkChat is an integrated on-line chat function, allow
     1. Alert History                                              ing a user to select a chat channel and to work privately
     2. Conditional Alerts
                                                                   or with a selected group to solve task-related problems.
  B. Send To                                             40
                                                                4. WorkList Help is an integrated function providing
  C. EDI
                                                                   amplifying information concerning an activity or
  IV. Data Menu
                                                                   requirement.
  A. Import                                                     B. Data Entry Form implements manual data entry into
  B. Export                                                   the system, as well as querying, calculating with and ana
  C. Archive                                             45
                                                              lyzing entered data. Data Entry Form provides function for
  D. Copy                                                     navigating to attached images, to Web page URLs and to
  WebLinks                                                    subsidiary forms. The integrated function of Data Entry
  V. Tools Menu                                               Form include the following.
  A. New Form Builder                                            1. Image/URL implements attachment of document
  B. Edit Form                                           50        images and Web page URLs (“Images') to business
    1. Form Properties                                             records. A user can open an Image, view the Image
    2. Link To                                                     on-line, print the Image and transmit the Image by
                                                                   e-mail and facsimile.
    3. Item Properties
    4. Display Items                                            2. Video/Audio implements attachment of video and
    5. Formula Items                                     55       audio clips to business records. A user can launch a
  C. Edit Form Items                                              video or audio image, print video images, and send
  D. Event Builder                                                video and audio clips by e-mail and facsimile.
  E. Report Builder                                             3. Form Report implements creation of one or more
  F. Document Builder                                             reports from a base table(s) used by the form. A user
  G. Delete Module                                       60       can preview, print and send a reports by e-mail and
  H. Formula Builder                                               facsimile.
  I. View Builder                                               4. Copy Record implements copying data from one record
  J. Advanced Query Builder                                        to another. A user can create multiple copies and can
  K. Intelligent Agent Builder                                     copy a record from a child record by selecting the
  L. Set Up Processing                                   65        relevant table(s) and column(s) to be copied.
  M. Set Up WorkList                                            5. Archive Record implements archiving, de-archiving,
  N. Maintain Parameters                                           purging and viewing of one or more records.
   Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 26 of 35


                                                     US 7,356,482 B2
                             19                                                                      20
  6. Find Data implements finding of one or more records                An “intelligent agent' is a specialized program that makes
     based on parent-child relationships. A user can search             decisions and performs tasks based on predefined rules and
     for and view a record by entering an “or like' condition           objectives. An IA can be used to identify changes in laws,
     for any column in any parent or child table.                       statutes, ordinances, regulations and related issues, changes
  7. Calculate Record attaches pre-defined mathematical                 in technical requirements, to provide feedback, and to per
     formula(s) to a form and calculation of results using the          form Change Configuration tasks.
     formula(s). A user can map formula arguments (vari                    D. Graph/Chart implements opening of a graph or chart,
     ables, parameters) to tables and columns in a database,            based on a pre-defined data set, to provide line, bar, pie,
     read in transaction data imported from external sys                stacked area charts and other charting formats. A user can
     tems, set up data profiles to reduce data entry, and          10   manually manipulate depth, rotation and elevation of graph
     enable creation of new records based on calculated                 and chart results, can print the results and can transmit the
     results. Results can be graphed, printed or transmitted            results by e-mail and facsimile.
     by e-mail and facsimile.                                             III. Distribution Menu
  8. Form Help provides form and field level help on-line.                 A. Alert Messaging implements transmission of alert
  9. Grid Data Entry implements querying and editing of            15   messages by screen, pager, e-mail and facsimile. A user
     records in a grid or spreadsheet-style interface. A user           selects an alert mode, specifies an expiration date and time,
     can transmit grid data by e-mail and facsimile.                    selects one or more recipients, selects manual/send for the
  10. Related Forms implements launching of a sub-form or               alert, views an alert history and/or sets up one or more alert
     related form from a master form.                                   conditions that will automatically trigger the sending of an
   C. Report implements viewing, printing and transmitting              alert. Alert Messaging includes the following function.
data based on pre-defined business requirements. Data are                  1. Alert History implements viewing of one or more alerts
provided to a user in the most useful format for that user. A                 that have been transmitted, according to content, recipi
data report can be in tabular format, with column(s) dis                      ent(s), sender, date and time of transmission, message
played horizontally, in columnar format, with data displayed                 and other relevant criteria.
vertically, or in document format, with data inserted on top       25      2. Conditional Alert implements setup of automatically
of or associated with, regulatory form images. Indeed, this                   triggered (as distinguished from manually triggered)
association is a key feature of the invention. A report                       alert conditions, according to alert mode, description of
function includes the following features.                                     triggering event, message, recipient(s) and conditional
      a. Process implements processing the results of the                     logic.
         report. This feature is used for more complicated         30      B. Send To implements transmission of documents and
         reports, where logic or multiple data sources (Tables,         associated images through e-mail and facsimile. A user can
         Views, etc.) may be involved. A user can define one            select a document to be sent, mode of transmission,
         or more parameters, such as location, date or period,          recipient(s), and the return pager number for confirmation. A
         to filter the results of the process.                          user can look up distributions of historic documents by
      b. Edit implements user editing of a report, either          35   specifying document name, recipient(s), sender, date and
         directly or through selection and use of data entry            time of transmission, message and other relevant criteria.
         forms supporting the report.                                      C. EDI implements transmission of data by electronic
      c. Preview implements previewing report results in                data exchange (EDI). A user can specify transaction data
       tabular, columnar and document formats. A user can               being sent, recipient(s), other information describing the
        also scroll through multiple pages and rows. A graph,      40   transaction, and can then transmit the data.
        attached to a report, can also be previewed.                      IV. Data Menu
     d. Report Print implements printing the results, and any              A. Import implements importation of data from external
        associated graphs and other attachments, of a report.           files. A user can select files for import, select tables as import
     e. Report Send implements transmission of a report,                destination(s), define delimiters and text qualifiers, separate
        including graphs and other attachments, by e-mail          45   fixed width columns, map external file fields to database
       and facsimile.                                                   columns, define lookup conditions, parse conditions, check
   II. Logic Menu                                                       for errors and import data.
  A. Calculator implements calculation of results using                    B. Export implements export of data to external files. A
pre-defined formulas. A user can enter values for formula               user selects the file(s) to be exported, the table(s) to be
arguments, calculate results, view the results on-line, print      50   exported, the delimiter and text qualifier, sets up file and
the results and transmit the results by e-mail and facsimile.           column properties, checks for errors and exports the file.
   B. Process is a menu for the following process features.                C. Archive implements archiving, de-archiving and purg
   1. Run Process implements processing of results for a                ing of data. A user can enable or disable an archive, recover
      report and analysis tasks, such as statistical analysis of        archived data, purge data, recover archived data and create
      data. This function is used for more complicated             55   Snapshots of archived data.
      reports, where logic or multiple data sources (tables,               D. Copy implements copying of one or more records
      views, etc.) may be involved. A user can define one or            within a table. A user can create single of multiple copies and
      more parameters, such as location, date or period, to             copy data from child records by selecting relevant tables and
      filter the results of the process, can export result data,        columns to be copied.
      and can open reports that are based on the result data.      60      E. WebLinks opens and attaches Web page links to a
  2. Schedule Process implements launching of one or more               master Web page. A user can select, attach, order, remove
      intelligent agents and background processes. This func            and launch a Web page from the master Web page.
      tion implements scheduling of processes (e.g., report               V. Tools Menu
      ing) in advance, in order to limit disruptions that can             A. New Form Builder implements creation of new data
      occur in normal system operations.                           65   entry forms, using a change configuration function. A user
  C. Intelligent Agent launches one or more intelligent                 can assign one or more new forms to a business area and
agents (IAS) to pursue internal and external Web activities.            group, specify the form name, select base tables, select
   Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 27 of 35


                                                   US 7,356,482 B2
                           21                                                                    22
columns, create and display formula columns, format col                 D. Maintain Server Processes implements connecting to
umns and save the new form.                                          and initiating server-side processes, such as e-mail, fac
  B. Edit Form implements editing or otherwise changing              simile, pager and GIS processes.
an existing form, using a change configuration function. A              E. Security implements setting up user groups, system
user can select a form, make changes to a form, save the             privileges, database privileges and other relevant security
changes. The Edit Form module includes the following                 activities.
functions.                                                             F. Change Password implements changing of user pass
  1. Form properties change of form level (as distinguished          words.
     from field level) properties. A user can change a form             G. Maintain Functional Versions compares and manages
     layout, change the query filter condition and specify      10   data associated with functional versions, including changes
     restrictions on global queries.                                 to data entry forms, views, reports, processes and worklists.
  2. Link To links related forms to a specified form so that            VII. Help Menu
     the related forms can be launched from Data Entry                  A. Help System provides context-sensitive technical and
     Form. Here, child forms are linked to a parent form.            functional help.
  3. Item Properties allows a user to change field level (as    15      B. Help Desk manages internal and user-related issues.
     distinguished from form level) properties. A user can              C. About Change Agent System describes the regulatory
     change the field label, display width, sequence, list of        change system, including system version information.
     values, lookup form (a form that is edited for a foreign           The system provides a “business application browser
     key column) and other relevant properties.                      that combines Web browser technology with a selected set of
  4. Display Items implements addition of display-only               business application items that are common to the tasks to be
     fields to a form. A display field can be based on               performed to implement information management for a
     columns from other tables, including tables that are            given business area or requirement, including common
     twice removed from the forms base table.                        functions such as work/task management, data entry, report
   5. Formula Item adds formulas to existing tables and              ing, data processing and analysis, data presentation (print
      display-only fields.                                      25   ing, electronic display, distribution, etc.), and report and
   C. Edit Form Item implements editing of form fields. A            document preparation.
spreadsheet format allows a user to easily re-sequence and              The invention thus combines the connectivity of a Web
edit data for single or multiple fields.                             browser with the data management tools for a selected
   D. Event Builder implements attachment of form level              business activity. Because the system is, or may be arranged
and database triggers to data entry forms                       30   to be, accessed and used through an Internet connection, the
   E. Report Builder is a change configuration function for          system is not limited to stand-alone or local applications. A
building reports based on tables and views (joins of multiple        business with activity sites throughout the world can be
tables).                                                             connected as easily as a group of contiguous sites. The
   F. Document Builder is a change configuration function            system allows a business to use the normal business skills of
for mapping documents, such as regulatory forms, onto to        35   their employees and does not require that every employee
database columns for reports.                                        become a programmer in order to continue to respond to
   G. Delete Module is a change configuration function for           regulatory and/or technological and/or social changes affect
deleting data entry forms, reports, processes and worklists.         ing business operations and/or information management
   H. Formula Builder is a change configuration function for         requirements.
creating formulas, including complex, nested equations.         40      As examples of applications which are enabled by the
   I. View Builder is a change configuration function for            invention, an EH&S system and an FDCMTD system are
creating views for use in reports.                                   developed and discussed Subsequently.
   J. Advanced Query Builder is a change configuration                  In the EH&S area, for example, the business content layer
function for creating more Sophisticated queries and views.          in one embodiment may include seven sections that com
   K. Intelligent Agent Builder is a change configuration
                                                                45   municate with each other through a mechanism that inte
function for specifying or modifying rules and objectives to         grates these sections:
                                                                        (1) product stewardship, including product information,
be used by an Intelligent Agent to be launched.                            ecological and toxicological studies, allegations/inquir
   L. Set Up Processing is a change configuration function                 ies tracking, MSDS management and materials and
for creating computational processes using one or more          50         waste labeling;
views.                                                                  (2) incident tracking and prevention, including emergency
   M. Set Up Work List is a change configuration function                  management, incident tracking and process safety;
for setting up task-driven menus based on data entry forms,             (3) personnel health and safety, including personnel
reports, processes, Subworklists, tools, Web pages and exter               demographics, personnel training, safety, injuries and
nal programs.                                                   55         illnesses, industrial hygiene and occupational medi
   N. Maintain Parameters is a change configuration func                  cine;
tion for creating and maintaining parameters for use in                (4) hazardous materials and waste, including hazardous
filtering reports.                                                        materials, waste tracking, pollution prevention and site
  VI. Administration Menu                                                 remediation;
   A. Set Up Distribution implements setting up users,          60     (5) environmental releases, including air emissions, water
printers, facsimile machines, pagers and other distribution               discharges, Soil and groundwater discharges and toxic
instruments.                                                              chemical releases;
   B. Maintain Distribution Groups creates distribution                (6) regulatory requirements, including audits, regulatory
groups and assigns users to these groups.                                 lists, regulatory issues, requirements and litigation;
   C. Maintain Menu maintains the system menu, including        65     (7) facilities management, including physical and orga
the menu picks, language, color Schemes and other relevant                nizational structures, company information, equipment
properties.                                                               tracking and process and operations information; and
   Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 28 of 35


                                                     US 7,356,482 B2
                             23                                                                      24
   (8) tools that allow one to implement the EH&S func                  forms, and distribution forms for a business area that
     tionality.                                                         includes part or all of the activities that involve one or more
   In an area such as food, drugs, cosmetics, and medical               FDCMTD items.
treatments and devices (“FDCMTD), a business content                       A similar integrated set of sections can be developed in
layer may include activities or objects in one or more of the           any of the other regulated areas to which one or more of the
following seven areas and implement communication                       Codes of Federal Regulations applies, or selected areas of
between the areas:                                                      non-regulatory change in a business activity. The system
  (1) foods, food additives, prohibited food additives, ani             uses the four interacting Software layers (change, Java data
     mal feeds, labeling, packaging, testing on animals and             management, metadata and business content), discussed in
    humans, unavoidable contaminants, nutritional guide            10   the preceding, and may include an array of pre-defined
     lines, dietary Supplements, irradiated foods;                      document forms, report forms, data entry forms, formulas
  (2) drugs and pharmaceuticals, advertising, labeling,                 and calculations that are most likely to be needed in that
     packaging, prescription forms and orders, drug names,              business activity. These pre-defined forms and analytical
     interpretative statements and warnings, bioavailability            procedures are changed or Supplemented to meet the rel
                                                                   15   evant regulatory and non-regulatory changes that are iden
     and bioeduivalence, controlled Substances, controlled              tified by one or more Intelligent Agents that reside on a
     Substance schedules, narcotic treatment drugs, medi                network, Such as the Internet, and that are identified and
     cated foods and feeds, over-the-counter drugs, appli               entered manually by individual users. System functionality
     cations for FDA approval of new and modified drugs:                can be extended by importing related analytical techniques,
  (3) animal drugs and feeds, labeling, packaging, unavoid              Such as geographic information systems capability, and by
     able contaminants, oral, implantable, injectable, oph              use of internet links to expand the flexibility of the system.
    thalmic, topical and intramammary dosages, toler                       An EH&S system that implements the invention in one
     ances, feed additives, feed irradiation, prohibited                embodiment includes eight sections, illustrated in an
     Substances;                                                        example shown in FIGS. 8-19. Each E&S section has
  (4) cosmetics, labeling Voluntary registration and filing of     25   several functional modules that are responsible for different
     ingredients, warning statements;                                   activities associated with tracking and creating reports on
  (5) biologics, registration and product listing, use of blood         related activities and for providing links between the differ
     and blood components, diagnostic Substances;                       ent modules in the same section and/or in another section.
  (6) radiological treatments and devices, records and                  The sections and the input data and output data for these
                                                                   30   sections are as follows.
     reports, notification of defects, repurchase, repair and             I. Product Stewardship
     replacement of electronic products, import controls,
     performance standards for electronic products, ionizing              Input data:
                                                                             material/chemical information
     radiation emitting products, microwave and radiofre                    product information
     quency emitting products, light emitting products and
     Sonic/infrasonic/ultrasonic radiation emitting products;      35       MSDS management
     and                                                                    product labeling
                                                                            ecology/toxicology studies
  (7) medical devices, clinical chemistry and toxicology                    pesticide information
     devices, labeling, device corrections and removals,                    computer usage tracking
     recalls, premarketing approval, tracking and classifica       40       allegations/inquiries tracking
    tion of devices, exemptions, cigarettes and Smokeless                 Output data:
     tobacco, banned devices.                                                material technical sheets
   These areas are complemented by tools that allow one to                   vendorf outbound ANSI MSDS information
implement the FDCMTD functionality.                                          products, products-in-process and waste labels
   In connection with FDCMTD activities, the primary               45        risk assessment studies
considerations may include: (1) which FDCMTD items are                       FIFRA labels and reports
now part of inventory, and which FDCMTD items need to                        TSCA labels and reports
be replenished; (2) by what other names, if any, is an                       customer usage Surveys
FDCMTD item known in the trade; (3) what restrictions on                     allegation/inquiry reports
labeling and/or packaging of an FDCMTD item are                    50     II. Incident Tracking and Prevention
imposed; (4) what restrictions, if any, are imposed on animal             Input data:
testing of each FDCMTD item; (5) are test results for an                     emergency management
FDCMTD item presently being evaluated by a federal or                       incident tracking
state agency (e.g., the FDA or the NRC); (6) does dispensing                material/waste spills
of a particular FDCMTD item require licensing or certifi           55
                                                                            near-miss tracking
cation of the distributor by a federal or state agency; (7) what            hazards analysis and modeling
are the expiration dates, if any, for each FDCMTD item in                   workplace safety
inventory; (8) what are the restrictions, if any, on use,                   process safety management (PSM)
dermatological application or ingestion of each FDCMTD
item in inventory; (9) which FDCMTD items, if any, are             60     Output data:
considered experimental and may not be distributed to any                   emergency plans
recipients without restriction; (10) which FDCMTD items                     emergency resources and mutual aid
require presentation of a properly executed restriction form                incident notifications and agency reports
before the item can be dispensed; and (11) which FDCMTD                     safety inspection reports
items are subject to control by a federal or state government.     65       safety audit reports
These and related questions are incorporated in data entry                  management of change reports
forms, analysis result forms, report and other document                     PSM and project review reports
Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 29 of 35


                                             US 7,356,482 B2
                           25                                                              26
III. Personnel Health and Safety                                  legislation tracking
Input data:                                                       regulations
   personnel information                                          regulatory list management
   personnel demographics                                      Output data:
   training plans                                                 audit reports
   injury and illness tracking                                    inspection reports
   workers compensation and disability events                     requirements reports
   industrial hygiene (IH)                                        company and site issue reports
   occupational medicine                                          corrective action plan reports
   epidemiological trend analysis                       10        legislative action reports
Output data:                                                      regulation profiles
   personnel profiles and histories                               regulatory list tracking
   personnel locations and personnel protection equip          VII. Facilities Management
      ment (PPE) use                                           Input data:
   training reports                                     15        site physical information
   OSHA and internal injury/illness reports                       site organization information
   workers compensation and disability reports                    customer and vendor information
   IH monitoring, plans and reports                              process information
   medical Screening reports                                     equipment/training information
   epidemiological studies                                       project and task management
IV. Hazardous Materials and Waste                                sample tracking
Input data:                                                      EH&S cost tracking
  materials management                                           enterprise reference data
  shelf life tracking                                          Output data:
  waste stream information                              25       site profile reports
  waste manifesting                                              customer and vendor reports
  waste accumulation and storage                                 process history and operations reports
  on-site waste treatment and disposal                           equipment/training reports
  hazmat and waste labeling                                      project and task reports
  pollution prevention                                  30       sampling and COC reports
  site remediation                                               EH&S cost reports
Output data:                                                     enterprise data lists
  SARA state/local inventory reports                           VIII. Tools:
  shelf life reports                                           data entry form creation
  vendor and internal waste profiles                    35     data import/export
  manifests, LDR and exception reports                         custom fields
  EPA hazardous waste reports                                  custom processing
  waste facility permit applications                           report creation
  NFPA/HMIS waste labels                                       output from report creation
  waste minimization reports                            40     document creation
V. Environmental Releases                                       query/data view creation
Input data:                                                     print. facsimile, e-mail paging
  air emissions                                                 alert rules and messaging
  water discharges                                              imaging
  leak detection and repair                             45      geographic information systems
  emission reduction credits                                    task management and work flow
  Soil discharge and stormwater monitoring                      on-line help
  groundwater and water quality                                 archiving
  toxic chemical releases                                       security
  permit management                                     50      The Product Stewardship section includes databases that
  permit conditions and exceedence monitoring                provide relevant information on chemical and physical prop
Output data:                                                 erties of materials used at a facility, product handling
  air emission inventory and fee reports                     information, ordinary and special hazards associated with a
  LDAR reports                                               material consumed, processed and/or produced at the facil
  emission reduction reports                            55   ity, and environmental health and safety (EH&S) assess
  discharge monitoring reports                               ments. This section can create a Materials Safety Data Sheet
  groundwater sampling reports                               (MSDS) in a plurality of languages, using pre-set phrases
  toxic release inventory reports                            linked to the EH&S assessments, and the MSDS can be
  permit applications and compliance reports                 distributed to selected recipients using the systems MSDS
  exceedence reports                                    60   distribution system (facsimile, e-mail, hard copy, etc.). This
VI. Regulatory Requirements                                  section permits a user to perform life cycle analyses on
Input data:                                                  selected materials. MSDS image files can be created and
  environmental audits                                       stored within the system and/or can be converted to an ANSI
  inspections                                                standard 16-section format for HAZCOM viewing. A user
  requirements management                               65   can also create HAZCOM warning labels that comply with
  regulatory issue tracking                                  NFPA and HMIS requirements. This section also tracks
  compliance and corrective action plans                     material imports and exports, as well as pre-manufacture
   Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 30 of 35


                                                       US 7,356,482 B2
                             27                                                                         28
notifications, ecology-toxicity studies, allegations received             user goals can be implemented within this section to meet
concerning discharges, and inquiries concerning manufac                   internal and/or external targets. The section provides mass
tured chemicals. This section also provides for pesticide                 and energy balance tracking for selected processes and/or
reporting under FIFRA.                                                    selected equipment.
   The Incident Tracking and Prevention section captures                     The Environmental Release section captures necessary
and accumulates information on all environmental releases                 data to create agency reports of releases to air, water or other
and discharges and all injuries and illnesses at the facility.            liquids, and land. Air release information can be captured for
This section includes a listing of incident command struc                 Title V requirements, risk management plans, air emissions
tures, listings of qualified emergency response personnel,                inventory Summaries, and leak detection and repair pro
responsibilities for emergency responders and emergency              10   grams. This section captures multimedia permit require
procedures, including checklists. This section identifies haZ             ments for air, effluent discharges, stormwater, water quality
ards associated with, and emergency response information                  and waste facility permits. Permit dates and imposed con
for, materials that may be released. A Geographic Informa                 ditions can be monitored using automatic screen alerts or
tion System (GIS) tool is included that can be used to                    e-mail messages. Tracking of calibration events, samples,
graphically display incident information, locations of nearby        15   analysis requests and laboratory reports are implementable
toxic, reactive, ignitable and/or corrosive chemicals and of              within this section.
the closest emergency response equipment. This section                       The Regulatory Requirements section provides additional
provides agency reportability determination for SARA and                  tools that are useful in implementing and managing EH&S
CERCLA releases and provides follow-up notifications for                  compliance, including identification of all internal and exter
the appropriate agencies. Associated Statistical tools allow              nal requirements in order that the facility be allowed to
statistical analysis of incidents to identify possible trends.            operate. This section also identifies who is responsible for
Environmental releases, permit excursions, injuries and ill               compliance with a particular requirement. This section can
nesses at the facility can be accumulated for a selected                  be used to determine if, and how, proposed regulations will
division or facility or for an entire enterprise to create reports        affect facility operations by providing access to material,
for SARA, OSHA and internal reporting requirements. Inci             25   equipment and process information to which the regulations
dents that result in workers compensation issues and/or in                may be applied. Reference information, such as checklists
risk management issues can also be identified and tracked.                and current regulations, are available through this section or
   The Personnel Health and Safety section is the main                    by use of links to Internet data sources. Compliance docu
repository of employee information and allows Scheduling,                 ments, interpretations, procedures and work plans can be
monitoring and tracking of events involving industrial               30   stored and shared with all affected persons and organiza
hygiene, safety and/or occupational medicine. All types of                tional units. The status of work plans, tasks and activities can
industrial health surveys are supported, including chemical,              be tracked and reported. Audit scheduling, audit findings and
noise, heat stress, radiation and ergonomics. Results of                  corrective actions scheduled and implemented can be iden
occupational medicine examinations, including physical                    tified and reported to provide feedback on the effectiveness
exams, health history questionnaires, respirator fit tests,          35   of the facility’s compliance program. This section provides
EKG exams, audiometric exams, pulmonary function tests,                   an effective tool for designing and implementing an ISO
vision tests, X-ray exams and drug screening, can be accu                 14000 compliance program for a facility.
mulated and analyzed. This section captures and accumu                       The Facilities Management section is a cross-functional
lates employee demographics, primary and secondary job                    Sub-system that maintains site-specific and enterprise data.
classifications, job activities, and employment histories.           40   This section captures geographic information, organiza
This section is integrated with other sections to create                  tional structures, equipment specifications, operating infor
process Surveys and analysis plans for exposure groups that               mation, calibration requirements, maintenance schedules,
can be selected by industrial hygiene and safety personnel.               vendor information and user-defined checklists. This section
This section aids in identification of training needs associ              also captures relevant process information and data, site
ated with a job, a location or a regulatory requirement.             45   disposal activities, products manufactured, unit operations,
Groups of persons that need particular training can be                    and simulation of process Scenarios and recipe information.
identified, and content of appropriate training courses and               A user can profile land use wildlife resources and cultural
follow-up courses can be determined. Costs associated with                resources present, and sensitivity of selected receptors. This
all examinations and training activities can be captured and              information can be presented spatially, if desired, using the
examined.                                                            50   GIS capability.
  The Hazardous Materials and Waste section tracks a                         FIG. 8 is an image of a screen showing the invention with
materials arrival at the facility, the maximum quantity                   an EH&S business solution, referred to as “GreenSuite',
stored, distribution and use of material at the facility, move            enabled in the main menu. FIG. 9 shows the business groups
ment, and consumption and disposal of material at the                     for a business area within the EH&S business solution. FIG.
facility. Material tracking provides information to Support          55   10 shows an example of a WorkList. FIG. 11 shows an
SARA notifications and release reporting and allows a user                example of a configuration tool used to create WorkLists.
to generate waste profiles, hazardous waste manifests and                 FIG. 12 shows an example of a data entry form. FIG. 13
related DOT shipping information. This section maintains a                shows an example of a configuration tool used to create data
library of previous manifests, tracks the status of manifest              entry forms. FIG. 14 shows an example of a report. FIG. 15
copies, and captures and notes discrepancies and modifica            60   shows an example of a configuration tool used to create
tions, if any, vis-a-vis an earlier manifest. The manifest                reports. FIG. 16 shows an example of processing results.
information, once created, is rolled up to produce RCRA                   FIG. 17 show an example of configuration tool used to
state and federal waste Summary reports. This section also                create data processing. FIG. 18 shows an example of a
provides for authorization, Stocking, inventorying and re                 document. FIG. 19 shows an example of a configuration tool
ordering of material to ensure that required materials are           65   used to create documents.
always available. Pollution prevention projects, Source                     In Summary, the system accepts new data and forms and
reductions, waste minimization and waste tracking against                 changes to existing data and forms, determines links of each
   Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 31 of 35


                                                     US 7,356,482 B2
                             29                                                                   30
entered data item to one or more of the sections and modules             An "image” refers to a document image on a screen or a
within a section, adds the data item to, or uses the data item         Web page that can be called up and viewed, printed, trans
to upgrade an extant data item within, one or more modules, mitted and attached to a relevant business record.
and implements any quantitative or qualitative changes that        A "parent” table, view or form may provide information
should be made in the remainder of the system as a result of 5 that is used directly to help construct or Supplement a
entry of the data item.                                         corresponding “child’ table, view or form.
   The system also provides tools, including formulas, algo        A “column is one or more vertically oriented parts of a
rithms, functional descriptions and presentation formats that (two-dimensional)      Table and is identified by specifying
use one or more already-entered data items to compute or 0 data type (character, indecimal,
                                                                specific information     a table. Each column will have one
                                                                                                 hexadecimal, integer, alpha
obtain one or more values that can be (1) presented as an numeric, etc.). A row-column intersection        is often referred to
output value for a report or other presentation on facility as a field.
operations and/or (2) used to determine whether the facility       A “foreign key column” is a column whose data source is
complies with relevant regulations and/or (3) used to indi a parent      primary key column.
cate an affirmative response corrective action to be taken or 15 A “row’     is one or more vertical parts of a Table and
already taken in facility operations.                           consists of a selected sequence of values drawn from one or
                                                                       more columns—one value for each column. Row entries are
                        APPENDIX                                       actual data in a table. A row is often referred to as a record.
                                                                          A "query' is a request to select, format and process/
  This Appendix provides definitions for various objects               analyze one or more rows of data in a table and can operate
used in the invention.                                                 on one or more tables. A query must specify (1) where the
  The invention in one embodiment uses a “thin client’                 requested data are stored, (2) what are the common ele
approach in a client/server mode, in which a relatively                ments, if any, of the tables and/or views to be searched, (3)
unsophisticated client server at the user's site is connected          what data item(s) (usually, one or more columns) the user
through the Internet or another network to a server that          25   wishes to select, and (4) what criteria are applied to a data
provides one or more databases of information and provides             item. A query provides reporting Capability and processing/
Substantially all of the analysis and processing capability for        data analysis capability, using spreadsheets and other tools.
this information. A client or end user enters certain charac              A“query editor receives a user request and takes the user
teristics of information that the user wishes to obtain or             through all steps required to build a query to which the
process, and the server helps the user to build one or more       30   system can respond. A query definition is created in Struc
queries that present the request to the database(s) in a form          tured Query Language (SQL). A query editor stores the
the database(s) can respond to provide all the information             information needed to create an SQL statement.
the user has requested.                                                   A “query filter condition' is a method for applying
   This “thin client' approach allows the combined server/             restrictions on data retrieved by a query.
client system to take advantage of the separate strengths of      35      A “trigger event' is an action performed by a user of the
the server (simple and/or complex database structures, use of          system that initiates another action or set of actions.
on-line transaction processing tools) and of the client (use of           A “form level trigger' is part of a form application and is
GUI, Windows and Windows applications) without requir                  activated only when a specific trigger point is executed with
ing unnecessary duplication of these capabilities. After the           the form application.
user has disconnected from the server, no server programs         40      A “stacked area chart is a bar type chart in which
remain on the user's terminal. This approach requires only             different data components are displayed as separate regions
modest user terminal capabilities (20 Mbytes of hard drive             on a single, vertical or horizontal bar.
space, 8 Mbytes of RAM, a PC or Macintosh or Sun terminal                 A “report filter' is a method for applying restrictions on
with a mouse, Netscape Navigator 4.1+or Internet Explorer              the data retrieved by a report.
4+) and TCP/IP communications capability. The server or           45      A table join' reassembles the data that appears in a full
host terminal provides all of the database capability and              row, using common columns that exist in two or more tables
most of the processing power and preferably includes a                 to associate the data. Stated more abstractly, a table join
database structure such as Oracle 7.3+, 2 Gbytes of hard               expresses a relationship between two or more rows of data
drive space, 256 Mbytes of RAM and TCP/IP capability.                  in logically distinct tables.
   Introduction of Some definitions is appropriate here. A        50      An “innerjoin,” also referred to as an “equal join,” is the
“database' is a collection or group of objects that holds              most common join type, returning or associating rows that
various related information items. This information is                 match between common columns in two or more tables. An
divided into tables, views, columns and rows, and an object            “outer join' returns or associates all rows in two or more
is identified by its name and/or icon in a database.                   tables, whether or not the rows match.
  A “table' is a structure that holds data in a database, often
                                                                  55      A "direct join’ occurs when two or more Tables being
as one or more two-dimensional structures divided into rows            joined together share a common column. An "indirect join'
and columns. An example of a table is a spreadsheet. A table           occurs when two or more tables being joined together do not
is often referred to as a physical file.                               share a common column; in an indirect join, one or more
                                                                       intermediate tables may share one common column with one
   A“view' is an alternative representation of data in a table    60   table being joined and share another common column with
and may appear as one or more columns and/or one or more               another table being joined.
rows. The data attributes can change according to the format              When a table join is created between a first table and a
in which a view is presented. A view may be an overlay of              second table, the relationship created between the two tables
a table structure but does not replace the table. A view is            may be one-to-many, with each record in the first table being
often referred to as a logical file.                              65   unique, and with many corresponding records in the second
  A "base table' is a table that is referenced in a view or a          table. This is the preferred data representation and provides
query.                                                                 accuracy. An alternative relationship, usually undesirable
   Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 32 of 35


                                                     US 7,356,482 B2
                            31                                                                      32
because of the possibility of duplication, is many-to-many,            mation available and (ii) minimization, if not elimination, of
in which at least one record in each of the first and second           duplication of information in the database. These two goals
tables is not unique. For example, multiple records in the             are sometimes at odds with each other. A typical database
first table may match multiple records in the second table.            will have multiple tables, chosen to help achieve the goal of
   An 'expression' applies specified operations to data and            minimum duplication. This minimum duplication goal is
defines row selection criteria, for example, by determining            sometimes helped by breaking a full row of data into
which rows of data will be returned in response to a query.            separate tables.
   A "parameter' is a procedure created within the system to             What is claimed is:
return a value in response to a query. For example, a                     1. A system for providing a dynamically generated appli
parameter may be created to return a location name, a             10   cation having one or more functions and one or more user
threshold value of some variable, or a begin date or end date.         interface elements; comprising:
A parameter may be changed each time the (same) query is                 a server computer;
executed. A value, to be returned to the requester, may be                one or more client computers connected to the server
placed into a parameter in either of two ways: (1) a default                 computer over a computer network;
value is entered and (ii) a value is entered after the associ     15      a first layer associated with the server computer contain
ated procedure is run. A value is entered into the parameter                 ing information about the unique aspects of a particular
at process run time, and this value is used (1) to define a new              application;
result column or (2) in an expression, to define one or more              a second layer associated with the server computer con
selection criteria for the number of rows returned by the                    taining information about the user interface and func
query. A result column applies specified operations to data                  tions common to a variety of applications, a particular
and returns a new column of data. An SQL function and                        application being generated based on the data in both
arithmetic operators can be used to create a result column.                  the first and second layers;
A result column can be used to provide several data types,                a third layer associated with the server computer that
including calculated values, Summary values and data pro                     retrieves the data in the first and second layers in order
cessing values.                                                   25         to generate the functionality and user interface ele
   An SQL function performs operations on data and returns                   ments of the application; and
specific values based on the results of those operations. An              a change management layer for automatically detecting
SQL function may be applied to a unique data type, such as                   changes that affect an application,
numeric, alphanumeric, character or date data, or may be                  each client computer further comprising a browser appli
used in a query definition to define a result column or an        30         cation being executed by each client computer, wherein
expression. A SQL function may be used in a query defini                     a user interface and functionality for the particular
tion to define a result column or an expression.                             application is distributed to the browser application and
   Arithmetic function processing manipulates numeric data,                  dynamically generated when the client computer con
for example, by performing arithmetic, logarithmic, trigo                    nects to the server computer.
nometric and/or statistical operations. String function pro       35      2. The system of claim 1, wherein the third layer further
cessing manipulates alphanumeric data, including the opera             comprises a JAVA data management layer having means for
tions of combining, extracting and movement of character               distributing one or more JAVA applets to the client computer
locations. Data function processing manipulates date data to           wherein the JAVA applets dynamically generate and present
perform, for example, delay time arithmetic. The arithmetic            the user interface and functionality to the user based on the
functions include Summation, Subtraction, formation of an         40   first and second layers.
absolute value and of a trigonometric value for a numeric                 3. The system of claim 1, wherein the second layer
data item. A string function combines a plurality of Strings,          comprises a business content database having data about one
to form concatenated expressions, and extracts one or more             or more different predetermined business applications.
characters from a string.                                                 4. The system of claim 3, wherein the data further
   A “set function' groups data according to common values        45   comprises one or more of business knowledge, logical
and returns a single Summary row. A set function determines            designs, physical designs, physical structures and relation
the values returned for a result column.                               ships associated with the predetermined business applica
   Date operations, one of the most common uses for a result           tion.
column, include (1) conversion of date data into a desired                5. The system of claim 3, wherein the second layer
format (such as MM/DD/YYYY), (2) conversion of string             50   comprises a metadata database comprising data about the
data into a date value, calculation of days remaining in a             structures and functions associated with any application.
given month, and (4) calculation of the date and day one year             6. The system of claim 5, wherein the metadata database
ago. Date processing involves conversion of column values              further comprises data about the user interface and func
to a formatted date string, including specification of century         tionality including one or more of tools, worklists, data entry
(CC, SCC), year (SYYY, YYYY, YEAR, SYEAR, YYY,                    55   forms, reports, documents, processes, formulas and images.
YY, Y), quarter (Q), month (MONTH, MON, MM, RM),                          7. The system of claim 1, wherein each client computer
day (DDD, DD), starting day of the week (DY, D), same day              further comprises a JAVA enabled web browser to permit
of the week as first day of the year (WW) and same day of              remote user access.
the week as first day of the month (W).                                   8. The system of claim 1, wherein the change manage
   The system also employs the Boolean connectives                60   ment layer further comprises one or more intelligent agents
“AND” (in which both conditions must be satisfied in order             that detect changes that affect an application.
for a row to be included in the result set), “OR” (in which,              9. The system of claim 8, wherein the server further
if either of the conditions is met, a row is included in the           comprises means for automatically modifying the first and
result set) and "GROUP (), which organizes data between                second layers in response to the intelligent agents in order to
the parentheses for processing.                                   65   automatically change the functionality and user interface
   A database developer usually has several design goals,              elements of the application based on the changes detected by
including (i) maximization of the amount of database infor             the intelligent agents.
   Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 33 of 35


                                                    US 7,356,482 B2
                               33                                                                34
   10. The system of claim 1, wherein the server further             24. The method of claim 23, wherein the data further
comprises a builder module for permitting a user to build a comprises one or more of business knowledge, logical
user interface for a particular application using the second designs, physical designs, physical structures and relation
layer.                                                            ships associated with the predetermined business applica
   11. The system of claim 10, wherein the builder module 5 tion.
further comprises a form builder for one or more of editing          25. The method of claim 23, wherein the second layer
an existing form and generating a new form that contains the comprises a metadata database comprising data about the
data for a particular application.                                structures and functions associated with any application.
   12. The system of claim 10, wherein the builder module            26. The method of claim 25, wherein the metadata data
further comprises an event builder for generating triggering 10 base further comprises data about the user interface includ
events for a form.                                                ing one or more of tools, worklists, data entry forms, reports,
   13. The system of claim 10, wherein the builder module documents, processes, formulas and images.
further comprises a report builder for building a report for a       27. The method of claim 21, wherein each client computer
particular application.                                           further comprises a JAVA enabled web browser to permit
   14. The system of claim 13, wherein the builder module 15 remote user access.
further comprises a view/query builder for generating one or         28. The method of claim 21, wherein the change man
more views/queries used in the reports.                           agement layer further comprises one or more intelligent
   15. The system of claim 10, wherein the builder module agents that detect changes that affect an application.
further comprises a document builder for mapping a docu              29. The method of claim 28, wherein automatically
ment onto the first layer.                                        detecting   changes further comprises automatically modify
   16. The system of claim 10, wherein the builder module ing         the first and second layers in response to the intelligent
further comprises a formula builder for generating formulas. agents in order to automatically change the functionality and
   17. The system of claim 10, wherein the builder module user    changes
                                                                         interface elements of the application based on the
                                                                            detected by the intelligent agents.
further comprises a worklist builder for generating a 25
worklist.                                                            30. The method of claim 21 further comprising permitting
   18. The system of claim 10, wherein the builder module a user to build a user interface for a particular application
further comprises an intelligent agent builder for generating using the second layer.
                                                                     31. The method of claim 30, wherein the building further
the intelligent agents that detect changes associated with the comprises
particular business application.                                                one or more of editing an existing form and
   19. The system of claim 1, wherein the first and second 30 application. new form that contains the data for a particular
                                                                  generating   a
layers are stored on the server computer.                            32. The method of claim 30, wherein the building further
   20. The system of claim 1, wherein the first and second comprises           generating triggering events for a form.
layers are distributed across one or more server computers.
   21. A method for dynamically generating an application 35 comprises buildingofa claim
                                                                     33.  The  method           30, wherein the building further
                                                                                          report for a particular application.
using a server computer and one or more client computers             34. The method of claim 33, wherein the building further
connected to the server computer over a computer network, comprises            generating one or more views/queries used in the
the method comprising:                                            reports.
   providing a first layer containing information about the          35. The method of claim 30, wherein the building further
      unique aspects of a particular application;              40 comprises mapping a document onto the first layer.
   providing a second layer containing information about the         36. The method of claim 30, wherein the building further
      user interface and functions common to a variety of comprises generating formulas associated with the applica
      applications, wherein a particular application is gener tion.
      ated based on the data in the first and second layers;         37. The method of claim 30, wherein the building further
   establishing a connection between a client computer and 45 comprises generating a worklist.
      the server computer;                                           38. The method of claim 30, wherein the building further
   providing a third layer that retrieves the data in the first comprises generating the intelligent agents that detect
      and second layers in order to generate the functionality changes associated with the particular business application.
      and user interface for a particular application for the        39. The method of claim 21 further comprising distrib
      client computer as the client computer connects to the 50 uting the first and the second layers on the server computer.
      server computer,                                               40. The method of claim 21 further comprising distrib
   automatically detecting changes that affect a particular uting the first and second layers across one or more server
      application; and                                            computers.
   distributing the user interface and functionality of the          41. A server for dynamically generating an application for
      particular application to the client computer wherein 55 one or more client computers connected to the server
      the particular application and its user interface are computer by a computer network, comprising:
      dynamically re-generated each time a client establishes        a first layer associated with the server containing infor
      a connection with the server computer.                            mation about the unique aspects of a particular appli
   22. The method of claim 21, wherein the third layer                  cation;
further comprises a JAVA data management layer that dis 60 a second layer associated with the server containing
tributes one or more JAVA applets to the client computer                information about the user interface and functions
wherein the JAVA applets dynamically generate and present               common to a variety of applications;
the user interface and functionality to the user based on the        a third layer that retrieves the data in the first and second
first and second layers.                                                layers in order to generate functionality and user inter
   23. The method of claim 21, wherein the first layer 65               face elements of the application;
comprises a business content database having data about one          a change management layer for automatically detecting
or more different predetermined business applications.                  changes that affect an application;
    Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 34 of 35


                                                     US 7,356,482 B2
                              35                                                                       36
   means for dynamically generating a particular application              49. The server of claim 41, wherein the server further
      based on the first and second layers each time a client           comprises a builder module for permitting a user to build a
      computer connects to the server computer, and                     user interface for a particular application using the second
   means for distributing the user interface and functionality          layer.
      of the particular application to a client computer.          5      50. The server of claim 49, wherein the builder module
   42. The server of claim 41, wherein the third layer further          further comprises a form builder for one or more of editing
comprises a JAVA data management layer having means for                 an existing form and generating a new form that contains the
distributing one or more JAVA applets to the client computer            data for a particular application.
wherein the JAVA applets dynamically generate and present                 51. The server of claim 49, wherein the builder module
the user interface and functionality to the user based on the      10   further comprises an event builder for generating triggering
first and second layers.                                                events for a form.
   43. The server of claim 41, wherein the first layer com                52. The server of claim 49, wherein the builder module
prises a business content database having data about one or             further comprises a report builder for building a report for a
more different predetermined business applications.                     particular application.
  44. The server of claim 43, wherein the data further             15     53. The server of claim 49, wherein the builder module
comprises one or more of business knowledge, logical                    further comprises a view/query builder for generating one or
designs, physical designs, physical structures and relation             more views/queries used in the reports.
ships associated with the predetermined business applica                  54. The server of claim 49, wherein the builder module
tion.                                                                   further comprises a document builder for mapping a docu
   45. The server of claim 43, wherein the second layer                 ment onto the first layer.
comprises a metadata database comprising data about the                   55. The server of claim 49, wherein the builder module
structures and functions associated with any application.               further comprises a formula builder for generating formulas.
  46. The server of claim 45, wherein the metadata database               56. The server of claim 49, wherein the builder module
further comprises data about the user interface including one           further comprises a worklist builder for generating a
or more of tools, worklists, data entry forms, reports, docu       25   worklist.
ments, processes, formulas and images.                                    57. The server of claim 49, wherein the builder module
   47. The server of claim 41, wherein the change manage                further comprises an intelligent agent builder for generating
ment layer further comprises one or more intelligent agents             the intelligent agents that detect changes associated with the
that detect changes that affect an application.                         particular business application.
   48. The server of claim 47, wherein the change manage           30     58. The server of claim 41, wherein the first and second
ment layer further comprises means for automatically modi               layers are distributed on the server computer.
fying the first and second layers in response to the intelligent          59. The server of claim 41, wherein the first and second
agents in order to automatically change the functionality and           layers are distributed across one or more server computers.
user interface elements of the application based on the
changes detected by the intelligent agents.                                                    k   k   k    k   k
         Case 3:13-cv-00628-RCJ-CLB Document 153-2 Filed 04/06/21 Page 35 of 35

                UNITED STATES PATENT AND TRADEMARK OFFICE
                      CERTIFICATE OF CORRECTION

PATENT NO.            : 7,356.482 B2                                                               Page 1 of 1
APPLICATIONNO. : 09/797488
DATED                 : April 8, 2008
INVENTOR(S)           : Richard Frankland et al.

        It is certified that error appears in the above-identified patent and that said Letters Patent is
        hereby corrected as shown below:

        On the Title Page (60) and column 1, line 3 add:
        The present application is a continuation of U.S. Patent Application No. 09/215,898,
        entitled “Integrated Change Management Unit, filed on December 18, 1998, now U.S.
        Patent No. 6,341,287.




                                                                    Signed and Sealed this
                                                       Twenty-third Day of September, 2008



                                                                                   WDJ
                                                                              JON. W. DUDAS
                                                          Director of the United States Patent and Trademark Office
